Exhibit 10.1
 
 
 
 
 
 
 
PARTICIPATION AGREEMENT
 
between
 
BLACK OAK RESOURCES, LLC
 
and
 
LEGACY RESERVES OPERATING LP
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE 1
DEFINITIONS
ARTICLE 2
PARTICIPATION
2.01
Participation
9
2.02
Acquisitions
9
2.03
Development
10
2.04
Property Interests
10

ARTICLE 3
FUNDING
3.01
Startup Costs
11
3.02
Billings and Payments.
11
3.03
Disposition of Production
11
3.04
Existing Burdens
11
3.05
Abandonment Costs
12

ARTICLE 4
OPERATIONS
4.01
Operatorship; Operating Agreement.
12
4.02
Authority Generally
12
4.03
Geophysical Operations
13
4.04
Insurance.
14

ARTICLE 5
TITLE MATTERS
5.01
Title Review
14
5.02
Lease Records
15
5.03
Lease Maintenance
15

ARTICLE 6
OPPORTUNITIES
6.01
Legacy Identified Opportunities
15
6.02
Black Oak Resources Identified Opportunities
15
6.03
No Other Development Companies
16

ARTICLE 7
RIGHT OF FIRST OFFER
7.01
Right Of First Offer
16
7.02
Qualified Offer
16
7.03
Sale
16
7.04
Cooperation
17
7.05
Drag-Along Rights
17
7.06
Tag-Along Rights
17

 

--------------------------------------------------------------------------------


 
ARTICLE 8
TERM
8.01
Term
18
8.02
Event of Default
18
8.03
Effect of Termination.
18

ARTICLE 9
RELATIONSHIP OF PARTIES
9.01
No Partnership
18
9.02
Income Tax Election
18
9.03
Confidentiality
18

ARTICLE 10
ACKNOWLEDGEMENT OF LEGACY INTEREST
10.01
Series B Units
19

ARTICLE 11
MISCELLANEOUS
11.01
Assignment.
19
11.02
Public Announcements
20
11.03
Legacy Representations
20
11.04
Black Oak Resources Representations
22
11.05
Notices
23
11.06
Further Assurances
24
11.07
Waiver of Partition
24
11.08
Remedies Not Exclusive
24
11.09
No Waiver
24
11.10
Construction
24
11.11
Entire Agreement
25
11.12
Force Majeure
25
11.13
Standard of Care and Joint Liabilities
25
11.14
Binding Effect
26
11.15
GOVERNING LAW; EXCLUSIVE JURISDICTION.
26
11.16
Disclaimer
26
11.17
Drafting of Agreement
27
11.18
Counterparts
27



EXHIBITS

Exhibit A
Operating Agreement
Exhibit B
Existing AMI’s

 
 

--------------------------------------------------------------------------------


 
PARTICIPATION AGREEMENT
 
This Participation Agreement is entered into this 24th day of September, 2008 by
and among Legacy Reserves Operating L.P., a Delaware limited partnership
(“Legacy”) and Black Oak Resources, LLC, a Delaware limited liability company
(“Black Oak Resources”).  Legacy and Black Oak Resources are referred to herein
individually as a “Party” and collectively as the “Parties”. 
 
W I T N E S S E T H :
 
WHEREAS, Legacy desires to participate with Black Oak Resources in the
acquisition and development of oil and gas properties; and
 
WHEREAS, Black Oak Resources and Legacy desire to set forth their respective
rights and obligations with respect to the acquisition and development of such
oil and gas properties;
 
NOW THEREFORE, in consideration of the premises and the mutual benefits and
obligations set forth herein, Black Oak Resources and Legacy hereby agree as
follows:
 
ARTICLE 1
 
DEFINITIONS
 
The following terms when used in this Agreement shall have the following
meanings:
 
“Acquisition Agreement” means any purchase agreement or other agreement for the
acquisition of Properties.
 
“Acquisition Costs” means all direct costs of evaluating and acquiring
Properties, including, without limitation, purchase price, engineering costs,
environmental consulting costs, legal costs, due diligence costs, brokerage or
finders fees, recordation costs and other direct expenses incurred in connection
with such acquisition.
 
“Acquisition Period” means the period commencing on the date of this Agreement
and ending on the earlier of (i) the date that is three years after the date of
this Agreement as the same may be extended by mutual written agreement of the
Parties, (ii) at the option of Black Oak Resources, the date specified by Black
Oak Resources by notice to Legacy following a Legacy Change of Control, or (iii)
at the option of Legacy, the date specified by Legacy by notice to Black Oak
Resources following a Black Oak Change of Control.
 
“Additional Well” means any well drilled on any Property after the acquisition
of such Property by the Parties.
 
“AFE” means an authority for expenditure consisting of an estimate of the costs
of a single operation specified therein, as commonly used in the United States
oil and gas industry.
 
“Affiliate” means, when used with reference to a specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the specified
Person.  Notwithstanding anything herein to the contrary, in no event shall any
Legacy Party (or any of any Affiliate of any Legacy Party) be considered an
Affiliate of Black Oak Resources nor shall Black Oak Resources be considered an
Affiliate of any Legacy Party (or any of its Affiliates).
 
1

--------------------------------------------------------------------------------


 
“Agreement” means this Participation Agreement, as amended from time to time.
 
“Asset Sale Notice” shall have the meaning set forth in Section 7.01.
 
“Black Oak Change of Control” means the occurrence of either of the
following:  (i) Crown Investment Partners no longer owns at least 5 % Class A
Units in Black Oak Resources; or (ii) Michael E. Black is no longer a Manager of
Black Oak Resources.


“Black Oak Operating” means Black Oak Operating Corp., a Delaware corporation.


“Black Oak Resources” has the meaning set forth in the preamble.


“Black Oak Resources Identified Opportunity” shall have the meaning set forth in
Section 6.02.
 
“Business Day” shall mean a day other than any day that banking institutions are
required or permitted to be closed under the laws of the State of Texas.
 
“Cash Call” has the meaning provided to such term in Section 3.02(b).
 
“Code” means the Internal Revenue Code of 1986, as amended and in effect on the
date hereof and, to the extent applicable, as subsequently amended.
 
“Commitment” means $20,000,000.
 
“Confidential Information” shall have the meaning set forth in Section 9.03.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the equity
interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.
 
“Default Rate” means the prime rate published by the Wall Street Journal on the
first day of each month the payment is delinquent, plus three percent (3%) per
annum, or the maximum interest rate permitted by the applicable usury laws,
whichever is the lesser.  If the Wall Street Journal ceases to be published or
discontinues publishing a prime rate, the Default Rate shall be the prime rate
publicly announced by JPMorgan Chase Bank, N.A. or its successor plus three
percent (3%) per annum.
 
2

--------------------------------------------------------------------------------


 
“Development Costs” means (a) all direct costs, expenses and liabilities
incurred in conducting Development Operations and (b) the indirect charges that
are applicable to the operations described in the clause (a) under the terms of
any applicable Operating Agreement.
 
“Development Operations” means (a) obtaining, acquiring, licensing, processing,
reprocessing and evaluating Seismic Data, (b) permitting, drilling, testing,
completing, recompleting, equipping, reequipping, and plugging and abandoning
Wells, (c) acquiring and installing Equipment and (d) all other activities or
operations related to the exploration and development of the Properties.
 
“Drag-Along Transaction” shall have the meaning set forth in Section 7.05.
 
“Environmental Laws” means any and all Governmental Requirements pertaining to
health, safety or the environment in effect in any and all jurisdictions in
which the Properties are located or in which activities relating to the
Properties have been conducted, including without limitation, the Oil Pollution
Act of 1990 (“OPA”), the Clean Air Act, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), the Federal Water
Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, the Resource Conservation and Recovery Act of 1976 (“RCRA”), the Safe
Drinking Water Act, the Toxic Substances Control Act, the Superfund Amendments
and Reauthorization Act of 1986, the Hazardous Materials Transportation Act, and
other environmental conservation or protection laws, including all amendments to
any of the foregoing.  The term “oil” shall have the meaning specified in OPA,
the terms “hazardous substance” and “release” (or “threatened release”) have the
meanings specified in CERCLA, and the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA; provided, however, that (i) in
the event either OPA, CERCLA or RCRA is amended so as to broaden the meaning of
any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (ii) to the extent the laws of the state in
which any Property is located or any activity relating to the assets has been
conducted, establish a meaning for “oil,” “hazardous substance,” “release,”
“solid waste” or “disposal” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply.
 
“Equipment” means all wells, equipment, facilities pumps, well equipment
(surface and subsurface), saltwater disposal wells, water wells, lines and
facilities, sulfur recovery facilities, compressors, compressor stations,
dehydration facilities, treatment facilities, pipeline gathering lines, flow
lines, transportation lines, valves, meters, separators, tanks, tank batteries,
and other equipment and facilities situated on or used in connection with the
production, handling, treatment, gathering, transporting or marketing of oil and
gas from any Property.
 
“Event of Default” means (a) with respect to any Legacy Party one or more of the
following:
 
 
(i)
failure by Legacy to acquire its Ownership Percentage of a Property pursuant to
Section 2.02, failure by Legacy to participate Development Operations pursuant
to Section 2.03, with such failure continuing for five (5) days after written
notice from Black Oak Resources specifying the failure and demanding that the
same be remedied, or failure to pay money when due pursuant to this Agreement,
in each case with such failure continuing for five (5) days after written notice
from Black Oak Resources specifying the failure and demanding that the same be
remedied;

 
3

--------------------------------------------------------------------------------


 
 
(ii)
default by such Legacy Party in the observance or performance in any material
respect of any of the material obligations of such Legacy Party (other than
defaults described in clause (i) preceding) with such default continuing for
thirty (30) days after written notice from Black Oak Resources specifying the
default and demanding that the same be remedied;

 
 
(iii)
an entry of a decree or order which remains in force, undischarged or unstayed
for sixty (60) days relating to such Legacy Party by a court having jurisdiction
(A) granting relief under Title 11 of the United States Code; (B) approving as
properly filed a petition seeking reorganization of such Party under Title 11 of
the United States Code, or any other state or federal law; (C) for the
appointment of a receiver or liquidator or trustee in bankruptcy or insolvency
of such Legacy Party or of the property of such Legacy Party; (D) appointing a
custodian, trustee, receiver or agent with authorization to take charge of a
material portion of the property of such Legacy Party for the purpose of
enforcing a lien against such property; or (E) for the winding up or liquidation
of the affairs of such Legacy Party; or

 
 
(iv)
such Legacy Party having taken any of the following actions: (A) instituting
proceedings or consent to the institution of proceedings under any state or
federal law relating to debtor rehabilitation, insolvency, bankruptcy,
liquidation or reorganization, including specifically Title 11 of the United
States Code; (B) consenting to the appointment of a receiver, liquidator or
trustee in bankruptcy or other insolvency proceedings of it or of its property
or any substantial portion of its property; (C) procuring, permitting or
suffering the appointment of a custodian, trustee, receiver or agent with
authorization to take charge of a material portion of its property or for the
purposes of enforcing a lien against such property; (D) making an assignment for
the benefit of creditors, or admitting it is generally not able to pay its debts
as they become due; or (E) failing to pay its material debts as they become due.

 
(b)           with respect to Black Oak Resources one or more of the following:
 
 
(i)
default by Black Oak Resources in the observance or performance in any material
respect of any of the material obligations of Black Oak Resources with such
default continuing for thirty (30) days (or five (5) days in the case of failure
to pay money) after written notice from Legacy specifying the default and
demanding that the same be remedied;

 
 
(ii)
an entry of a decree or order which remains in force, undischarged or unstayed
for sixty (60) days relating to Black Oak Resources by a court having
jurisdiction (A) granting relief under Title 11 of the United States Code; (B)
approving as properly filed a petition seeking reorganization of such Party
under Title 11 of the United States Code, or any other state or federal law; (C)
for the appointment of a receiver or liquidator or trustee in bankruptcy or
insolvency of Black Oak Resources or of the property of Black Oak Resources; (D)
appointing a custodian, trustee, receiver or agent with authorization to take
charge of a material portion of the property of Black Oak Resources for the
purpose of enforcing a lien against such property; or (E) for the winding up or
liquidation of the affairs of Black Oak Resources; or

 
4

--------------------------------------------------------------------------------


 
 
(iii)
Black Oak Resources having taken any of the following actions: (A) instituting
proceedings or consent to the institution of proceedings under any state or
federal law relating to debtor rehabilitation, insolvency, bankruptcy,
liquidation or reorganization, including specifically Title 11 of the United
States Code; (A) consenting to the appointment of a receiver, liquidator or
trustee in bankruptcy or other insolvency proceedings of it or of its property
or any substantial portion of its property; (C) procuring, permitting or
suffering the appointment of a custodian, trustee, receiver or agent with
authorization to take charge of a material portion of its property or for the
purposes of enforcing a lien against such property; (D) making an assignment for
the benefit of creditors, or admitting it is generally not able to pay its debts
as they become due; or (E) failing to pay its material debts as they become due.

 
“Existing Burdens” means with respect to a Lease (a) the royalties reserved to
the lessor in a Lease, (b) all overriding royalties, production payments and
other similar burdens on production whether or not of record to which the Lease
is subject, or Black Oak Resources is obligated to create, at the time of the
acquisition of such Lease by the Parties, (c) any “backin” working interest or
deferred, carried or reversionary working interest whether or not of record to
which the Lease is subject, or Black Oak Resources is obligated to create, at
the time of the acquisition of such Lease by the Parties, Black Oak Resources is
subject, and (f) all agreements, contracts, easements and other instruments
whether or not of record to which the Lease is subject, or Black Oak Resources
is obligated to create, at the time of the acquisition of such Lease by the
Parties.
 
“Existing Well” means any well located on any Property at the time of
acquisition thereof by the Parties.
 
“Fair Market Value” means for any asset the  price that could be obtained for
the sale of the assets on such date in a negotiated, arm’s length transaction
with a party unaffiliated with the seller thereof.
 
“General and Administrative Costs” means all general, administrative and
overhead costs and expenses incurred by Black Oak Resources and/or any of its
Affiliates in connection with searching for, identifying and evaluating
opportunities for the acquisition of Properties, acquiring Properties, analyzing
and evaluating opportunities for the development of Properties, conducting,
supervising and monitoring Development Operations and operating and maintaining
Properties, less any amounts of any indirect charges paid to Black Oak Resources
and/or any of its Affiliates under any Operating Agreement under which it is
operator of Properties.
 
5

--------------------------------------------------------------------------------


 
“Governmental Authority” means (a) any federal, state, local, municipal or other
government, (b) any governmental, regulatory or administrative agency,
commission or other authority lawfully exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power, and (c) any court or governmental tribunal.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Hydrocarbons” means oil, gas and all other hydrocarbons and substances produced
in association with oil or gas, and any of them.
 
“Lease” means any right, title or interest in and to any oil and gas lease and
any contractual right to acquire any interest in any oil and gas lease
including, without limitation, farmin and farmout, option, acreage contribution
and similar agreements.
 
“Lease Maintenance Costs” means all costs, expenses and liabilities incurred in
maintaining, renewing and/or extending any Lease, including without limitation,
option payments, bonus payments, shut in payments and delay rental payments, but
excluding royalty payments and Development Costs.
 
“Legacy” has the meaning set forth in the preamble.
 
“Legacy/Black Agreement” means that certain Agreement dated September __, 2008
between Legacy and Michael E. Black.
 
“Legacy Change of Control” means the occurrence of either of the following:  (i)
Legacy GP fails to Control Legacy, (ii) any entity, person (within the meaning
of Section 14(d) of the Securities Exchange Act of 1934, as amended the
“Exchange Act”)) or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act) that theretofore was beneficial owner (as defined in Rule
13d-3 under the Exchange Act) of less than 20% of the Legacy Parent then
outstanding equity interests either (A) acquires equity interests of  Legacy
Parent in a transaction or series of transactions that results in such entity,
person or group directly or indirectly owning beneficially 20% or more of the
outstanding equity interests of Legacy Parent, or (B) acquires, by proxy or
otherwise, the right to vote, for the election of directors, for any merger,
combination or consolidation of Legacy GP or Legacy Parent, or for any other
matter or question, more than 20% of the then outstanding voting securities of
Legacy GP or Legacy Parent (except where such acquisition is made by a person or
persons appointed by at least a majority of the board of directors of Legacy GP
or Legacy Parent to act as proxy for any purpose); (ii) the election or
appointment, within a twelve-month period, of persons to Legacy GP’s or Legacy
Parent’s board of directors or similar managing body who were not directors or
managers of Legacy GP or Legacy Parent at the beginning of such twelve-month
period, and whose election or appointment was not approved by a majority of
those persons who were directors at the beginning of such period, where such
newly elected or appointed directors or managers constitute 30% or more of the
directors or managers of the board of directors or similar governing body of
Legacy GP or Legacy Parent; or (iii) the units representing limited partner
interests of Legacy Parent cease to be listed and traded on a National
Securities Exchange, as defined in the Exchange Act or cease to be registered
under Section 12 of the Exchange Act.
 
6

--------------------------------------------------------------------------------


 
“Legacy GP” means Legacy Reserves Operating GP, LLC, a Delaware limited
liability company.
 
“Legacy Identified Opportunity” shall have the meaning set forth in Section
6.01.
 
“Legacy Parent” means Legacy Reserves LP, a Delaware limited partnership.
 
“Liabilities” has the meaning provided such term in Section 10.13.
 
“LLC Agreement” means the Limited Liability Company Agreement of Black Oak
Resources as of the date hereof.
 
“Offered Assets” shall have the meaning set forth in Section 7.01.
 
“Offeree” shall have the meaning set forth in Section 7.01.
 
“Operating Agreement” means with respect to any Property an operating agreement
in substantially the form of the operating agreement attached hereto as Exhibit
A designating Black Oak Operating as operator, unless a Third Party Operating
Agreement is applicable thereto, in which case it means such Third Party
Operating Agreement.
 
“Operating Costs” with respect to any Property means (a) all direct costs,
expenses and liabilities incurred pursuant to the terms of this Agreement or any
Operating Agreement in connection with operating and maintaining the Wells and
Equipment associated with such Property and handling, marketing, transporting or
disposing of the production therefrom, and (b) the indirect charges that are
applicable to the operations described in the clause (a) under the terms of the
applicable Operating Agreement.
 
“Operator” shall mean Black Oak Operating or such other Person that is
designated as operator under the applicable Operating Agreement.
 
“Opportunity” shall mean any right, title, interest and estate, to be acquired
directly or indirectly, in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profits interests and production
payment interests, including any reserved or residual interests of whatever
nature and including equity, partnership or other ownership interests in
entities owning any of such properties.
 
“Offeree” shall have the meaning set forth in Section 7.01.
 
7

--------------------------------------------------------------------------------


 
“Option Period” shall have the meaning set forth in Section 7.02.
 
“Ownership Percentage” means (a) an undivided ninety two percent (92%) as to
Black Oak Resources and (b) an undivided eight percent (8%) as to Legacy.
 
“Parties” means Black Oak Resources and Legacy and “Party” means either of the
Parties.
 
“Person” means any individual, corporation, limited liability company,
partnership, limited partnership, trust, association, or other entity.
 
“Property” means all Leases and interests therein acquired by the Parties
pursuant to this Agreement and all Equipment, permits, licenses, rights-of-way,
easements, surface rights, contracts, agreements and other rights and interests
acquired in connection therewith.
 
“Qualified Offer” shall have the meaning set forth in Section 7.02.
 
“Remaining Amount” means as of any point in time the Commitment, less all
Acquisition Costs, Development Costs and General & Administrative Costs paid by
Legacy as of such point in time.
 
“Revenues” means (i) all production revenues received by Legacy with respect to
its Ownership Percentage in the Properties after excluding all Existing Burdens
applicable thereto and (ii) the amount of all cash and the Fair Market Value of
all other compensation received by Legacy for the sale of other disposition of
any Property, less Legacy’s share of the costs and expenses of any such sale or
other disposition.
 
“Seismic Data” means all geophysical data collected or obtained from any seismic
survey (2-D or 3-D), gravity meter survey, or other geophysical technique
applicable to any Property, including any processed or reprocessed data.
 
“Selling Party” shall have the meaning set forth in Section 7.01.
 
“Series B Units” shall have the meaning set forth in the LLC Agreement.
 
“Tag Notice” shall have the meaning set forth in Section 7.06.
 
“Tag Right” shall have the meaning set forth in Section 7.06.
 
“Tag Transferee” shall have the meaning set forth in Section 7.06.
 
“Tag-Along Transaction” shall have the meaning set forth in Section 7.06.
 
“Third Party Operating Agreement” means any operating agreement with any third
party to which any Property or any portion thereof is subject.
 
“Third Party Tag Offer” shall have the meaning set forth in Section 7.06.
 
“Well” means any Existing Well or Additional Well.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 2
 
PARTICIPATION
 
 2.01           Participation.  Subject to the terms of this Agreement, Legacy
shall participate with Black Oak Resources in the acquisition of all Properties
acquired by Black Oak Resources during the Acquisition Period and all
Development Operations with respect to the Properties in which Black Oak
Resources participates.
 
 2.02           Acquisitions.
 
 (a)           Legacy shall acquire its Ownership Percentage of each Property
acquired by Black Oak Resources during the Acquisition Period provided that the
Remaining Amount is greater than zero and Legacy’s Ownership Percentage of the
Acquisition Costs of such Property shall not exceed the Remaining Amount as of
the date an Acquisition Agreement to acquire such Property is entered into by
Black Oak Resources.  Legacy shall have no right or obligation to participate
with Black Oak Resources in the acquisition of any Property by Black Oak
Resources after the Acquisition Period or if Legacy’s Ownership Percentage of
the Acquisition Costs of such Property would exceed the Remaining Amount as of
the date an Acquisition Agreement to acquire such Property is entered into by
Black Oak Resources.  Additionally, Black Oak Resources will not, without
Legacy’s written consent, pursue an acquisition of Properties that have
anticipated Development Operations if Legacy’s Ownership Percentage of the
Acquisition Costs and anticipated Development Costs with respect to such
acquisition would cause the Remaining Amount to be less than or equal to zero.
 
 (b)           Prior to committing to acquire any Property, Black Oak Resources
shall consult with Legacy regarding the proposed acquisition and the proposed
price and terms of the proposed acquisition, but Black Oak Resources shall
determine in its sole discretion (A) whether to acquire any Property and (B) the
price and terms under which any Property shall be acquired.
 
 (c)           At the request of Black Oak Resources, Legacy shall join with
Black Oak Resources in the execution of any Acquisition Agreement for any
acquisition of Properties in which Legacy is obligated to participate under
Section 2.02(a).  Any such Acquisition Agreement shall contain such terms and
provisions as Black Oak Resources in its sole discretion determines are
appropriate for such acquisition and shall provide that the rights and interests
to be acquired under such agreement shall be owned by the Parties in accordance
with their Ownership Percentages and that all obligations of the Parties under
such agreement are several and not joint and shall be performed by the Parties
in accordance with their Ownership Percentages.
 
 (d)           Black Oak Resources shall provide Cash Calls to Legacy for
Legacy’s Ownership Percentage of any amounts payable under the terms of any
Acquisition Agreement for any acquisition of Properties in which Legacy is
obligated to participate under Section 2.02(a).  Such Cash Calls shall be for
Legacy’s Ownership Percentage of any deposit or other amount to be paid by the
Parties in connection with the execution of any such Acquisition Agreement, any
amount to be paid in connection with the closing of any such acquisition and any
other amount to be paid in connection with any such acquisition. Each such Cash
Call shall include the amount due by the Parties, Legacy’s Ownership Percentage
of such amount, the date such amount is expected to be due and the Black Oak
Resources account to which such amount shall be transferred by Legacy.  Not
later than one Business Day prior to the date such amount is anticipated to be
due as set forth in such Cash Call, Legacy will transfer such amount in
immediately available U.S. funds to the account designated by Black Oak
Resources.
 
9

--------------------------------------------------------------------------------


 
 2.03           Development.
 
 (a)           Legacy shall participate with Black Oak Resources in each
Development Operation in which Black Oak Resources participates, provided that
the Remaining Amount is greater than zero and Legacy’s Ownership Percentage of
the estimated Development Costs of any such Development Operation does not
exceed the Remaining Amount as of the date Black Oak Resources proposes, or
receives a proposal to participate in, such Development Operation.
 
 (b)           In the event any Development Operation with respect to which
Legacy is not required to participate pursuant to Section 2.03(a) is proposed
under any Operating Agreement, Legacy shall elect whether or not to participate
in such Development Operation in  accordance with the terms of the applicable
Operating Agreement.
 
 (c)            For as long as Black Oak Resources owns an interest in the
Properties, Legacy hereby authorizes Black Oak Resources to elect on Legacy’s
behalf the same election(s) as made by Black Oak Resources with respect to any
Development Operation with respect to which Legacy is required to participate
pursuant to Section 2.03(a), including but not limited to (i) any proposal to
drill any Additional Well, (ii) any proposal to complete, sidetrack, plug back
or deepen any Well, (iii) any proposal to acquire and install Equipment, (iv)
any proposal to plug and abandon any Well and (v) any other proposed Development
Operation.  Legacy shall execute such AFE’s and other instruments as Black Oak
Resources may request to evidence Legacy’s participation in any Development
Operation with respect to which Legacy is required to participate pursuant to
Section 2.03(a).  Black Oak Resources agrees to consult from time to time with
Legacy regarding the development of the Properties, but Black Oak Resources
shall determine in its sole discretion whether to conduct or participate in any
proposed Development Operation.
 
 2.04           Property Interests.  With respect to each Property with respect
to which Legacy participates with Black Oak Resources in the acquisition thereof
pursuant to the terms of this Agreement, subject to the terms of this Agreement
and the applicable Operating Agreement, Legacy shall own an undivided 8% and
Black Oak Resources shall own an undivided 92% of the interest acquired by the
Parties in each such Property, subject to the Existing Burdens.  Any defects of
title shall be the joint responsibility of Black Oak Resources and Legacy and,
if a title loss occurs, it shall be the joint loss of Black Oak Resources and
Legacy, with each bearing its pro rata part of the loss and of any liabilities
incurred in the loss. If such a loss occurs, there shall be no change in, or
adjustment of, the relative interests of Black Oak Resources and Legacy under
this Agreement in the remaining portion of or interest in the Property.
 
10

--------------------------------------------------------------------------------


 
ARTICLE 3
 
FUNDING
 
 3.01           Startup Costs.  Legacy shall reimburse Black Oak Resources for
8% of all reasonable costs, fees and expenses incurred by Post Oak Energy
Capital, L.P. and Black Oak Resources in connection with forming and organizing
Black Oak Resources and preparing and negotiating this Agreement.  All legal
fees and expenses incurred by Legacy in connection with preparing and
negotiating this Agreement shall be borne and paid by Legacy.
 
 3.02           Billings and Payments.
 
 (a)           Black Oak Resources will bill Legacy monthly for Legacy’s
Ownership Percentage of all Acquisition Costs, Lease Maintenance Costs,
Development Costs, Operating Costs other than Operating Costs that are billed
directly to Legacy by any third party Operator, and General and Administrative
Costs.  Black Oak Resources will adjust each monthly billing to reflect Cash
Calls received from Legacy.   Legacy will pay the adjusted amounts billed within
fifteen (15) days of receipt of the bill.
 
 (b)           Black Oak Resources may require Legacy to advance Legacy’s
Ownership Percentage of estimated Acquisition Costs (other than Acquisition
Costs that are Cash Called pursuant to Section 2.02(d)), Lease Maintenance
Costs, Development Costs, Operating Costs and General and Administrative Costs
within fifteen (15) days after receipt of an advance billing therefor.   Amounts
that are billed in advance pursuant to this Section 3.02(b) and amounts that are
Cash Called pursuant to Section 2.02(d) are “Cash Calls”.
 
 (c)           For the avoidance of doubt, it is understood and agreed that
Legacy shall be responsible for, and shall pay, its working interest share of
any cost overruns incurred in the conduct of Development Operations in which it
is required to, or elects to, participate pursuant to the provisions hereof,
notwithstanding any estimates that may have been made with respect to any such
costs.
 
 3.03           Disposition of Production.  Subject to the remaining provisions
of this Section 3.03, each Party shall take in kind and separately dispose of
its share of production from the Properties in accordance with the terms of the
applicable Operating Agreement.  At the request of Legacy, Black Oak Resources
shall use commercially reasonable efforts to market Legacy’s share of the
production from the Properties on the same terms and prices that Black Oak
Resources markets its own share of such production.  Any sale by Black Oak
Resources of Legacy’s share of such production shall be for such reasonable
periods of time as Black Oak Resources in its discretion determines are
consistent with industry practices under the circumstances, but in no event
shall a contract for such sale be for a period in excess of one (1) year without
the consent of Legacy.  Legacy shall have the right to terminate Black Oak
Resources’ right and obligation to market Legacy’s share of production at any
time, subject to any sales commitments or contracts that Black Oak Resources may
have entered into prior to such termination.
 
 3.04           Existing Burdens.  Each Party shall pay or cause to be paid its
share of the Existing Burdens on such production.
 
11

--------------------------------------------------------------------------------


 
 3.05           Abandonment Costs.  Each Party shall be responsible for paying
its Ownership Percentage of the costs of plugging, decommissioning and
abandoning, in accordance with all applicable legal and contractual
requirements, all Wells and Equipment associated with the Properties.
 
ARTICLE 4
 
OPERATIONS
 
 4.01           Operatorship; Operating Agreement.
 
 (a)           Black Oak Operating or an Affiliate of Black Oak Resources shall
be the Operator of each Property or portion thereof that is not subject to a
Third Party Operating Agreement.   If Black Oak Operating is the Operator, prior
to the commencement of Development Operations on such Properties, the Parties
will enter into an Operating Agreement for such Properties on the form attached
hereto as Exhibit B.
 
 (b)           All Development Operations with respect to any Property shall be
conducted subject to the terms of this Agreement and the applicable Operating
Agreement.  In the event of any conflict between the provisions of this
Agreement and the provisions of any Operating Agreement, the provisions of this
Agreement shall prevail as between Black Oak Resources and Legacy.  All
operations conducted after termination of this Agreement shall be conducted
subject to the terms of the applicable Operating Agreement.
 
 (c)           From time to time, Properties may be acquired that are subject to
Third Party Operating Agreements or Third Party Operating Agreements may be
entered into in connection with the acquisition or development of
Properties.  The decision of Black Oak Resources or Legacy to propose any
operation or acquisition under any agreement with any third party or to
participate in any operation or acquisition proposed by any third party under
any such agreement shall be made subject to and in accordance with the terms of
this Agreement.
 
 4.02           Authority Generally.  Black Oak Resources shall be responsible
for the conduct and management of the Properties.  As among the Parties, subject
to the Operating Agreements, except to the extent that any Operating Agreement
conflicts with this Agreement, Black Oak Resources shall conduct all Development
Operations, including the drilling, testing, completion, fracing, deepening,
plugging back, recompleting, and equipping of all Wells and the plugging and
abandonment of any Wells that are not capable of being produced
economically.  To this end, subject to the Operating Agreements, except to the
extent that any Operating Agreement conflicts with this Agreement, Black Oak
Resources shall have all powers and authority necessary or appropriate for the
performance of its obligations to conduct any and all Development Operations,
production and operational activities with respect to the Properties, including,
but not limited to, the following powers and authority:
 
 (a)           to conduct or cause to be conducted geological, seismic and other
geophysical operations and other investigations in connection with the
evaluation of potential areas for acquisition of Properties and/or the drilling
of a Well;
 
 (b)           to purchase or rent equipment, material and supplies for carrying
on operations hereunder;
 
12

--------------------------------------------------------------------------------


 
 (c)           to arrange for such outside geological, geophysical, engineering,
land, legal, accounting and other services as may be necessary to carry on the
operations hereunder;
 
 (d)           to negotiate, acquire and execute farmout or farmin agreements,
prospect acquisition agreements, joint exploration or development agreements,
assignments and other instruments related to the acquisition of Properties;
 
 (e)           to acquire Properties and to bid at lease sales for the purposes
of acquiring Properties;
 
 (f)           to make dry hole and bottom hole contributions to third parties;
 
 (g)           to arrange for the drilling of Wells and make such decisions of a
technical nature as may be required in connection with the drilling, testing,
completing, equipping and operating of any and all such Wells as Black Oak
Resources deems appropriate;
 
 (h)           to negotiate and execute contracts with drilling contractors and
other service contractors for the drilling and completion of Wells and providing
for services incident thereto (including any such contract on a turnkey, footage
or daywork basis, or a combination thereof, or pursuant to whatever type of
drilling contract, operating agreement or arrangement, Black Oak Resources deems
appropriate at the time of entering into same);
 
 (i)           to execute and prosecute applications and permits necessary to be
obtained from appropriate governmental authorities for all operations to be
conducted hereunder, including agreements relating thereto, to conduct or
participate in environmental impact studies relative to operations with respect
to Properties and opportunities to acquire Properties, and to take all action
necessary to comply with applicable governmental regulations in connection with
operations to be conducted hereunder;
 
 (j)           in the case of explosion, blowout, fire or other sudden emergency
endangering life or property, to take such steps and incur such expenses as in
its opinion are required to deal with the emergency, to safeguard life and
property or to comply with governmental regulations; and
 
 (k)           to negotiate other agreements necessary or appropriate to the
conduct by Black Oak Resources of the operations contemplated hereunder in
accordance with the terms hereof.
 
 4.03           Geophysical Operations.  Any licensed Seismic Data acquired in
connection with Development Operations shall be licensed only to Black Oak
Resources or an Affiliate of Black Oak Resources unless Black Oak Resources is
able, using commercially reasonable efforts, to obtain a license for Legacy
covering such Seismic Data and Legacy agrees to pay the costs of such license
and to be bound by the terms thereof.  With respect to all licensed Seismic Data
related to the Properties, Legacy shall have no right or access to view such
data whatsoever, unless the license obtained by Black Oak Resources or its
Affiliate permits such access or a license for such Seismic Data has been
obtained for Legacy.  Seismic Data may be subject to license agreements between
Black Oak Resources and/or its Affiliates which prohibits Black Oak Resources
from disclosing such data except for conditions as may be expressly provided in
any such agreement.  However, for any such proprietary Seismic Data obtained by
Black Oak Resources which is not subject to a license to or from a third party,
Legacy may view such data on workstations located in Black Oak Resources’
offices during reasonable business hours to the extent such access would not (a)
breach any agreement relating to such rights, data or interpretations or (b)
subject Black Oak Resources or other owner of the Seismic Data to any payment,
penalty or other consideration.
 
13

--------------------------------------------------------------------------------


 
 4.04           Insurance.
 
 (a)           At all times that operations are conducted under this Agreement,
Black Oak Resources shall maintain the same insurance (except with respect to
Workers’ Compensation and Employer’s Liability) for Legacy which Black Oak
Resources maintains for itself.  Legacy shall be named as an additional insured
thereunder except with respect to the Worker’s Compensation and Employer’s
Liability Insurance.  Black Oak Resources shall charge Legacy and Legacy shall
pay Legacy’s share of the costs of such insurance.  In the event insurance
markets for property damage or well control insurance should change which would
make it impractical for Black Oak Resources to maintain such insurance coverage
for Legacy for Legacy’s Ownership Percentage in the Properties and Wells
pursuant to this Agreement, then Black Oak Resources will provide written notice
to Legacy as soon as reasonably possible at which time Legacy shall be required
to secure such insurance coverage as provided in the applicable Operating
Agreement.  In the event that Legacy obtains and maintains any insurance on its
own and provides Black Oak Resources satisfactory evidence thereof, Legacy shall
cease to be carried as an additional insured on Black Oak Resources’ policies
relating to such insurance and will not be charged for the cost thereof.  Black
Oak Resources and Legacy agree to waive subrogation if they separately insure.
 
 (b)           Black Oak Resources shall obtain and maintain all bonds and
financial guarantees required by applicable law, regulation or rule.  Legacy’s
Ownership Percentage of the entire cost of those bonds and financial guarantees
acquired exclusively for the conduct of activities and operations under this
Agreement shall be charged to and paid by Legacy, and Legacy’s Ownership
Percentage of the ratable portion of the cost of any bonds and financial
guarantees acquired in part for the conduct of activities and operations under
this Agreement and in part for other activities and operations of Black Oak
Resources shall be charged to and paid by Legacy.
 
ARTICLE 5
 
TITLE MATTERS
 
 5.01           Title Review.  With respect to each acquisition of Properties,
Black Oak Resources shall cause to be conducted such title examination or title
review as Black Oak Resources deems appropriate under the circumstances.  In the
event of a title defect or title change relating to a Property, all costs
incurred, losses or benefits arising from the title defect or title change shall
be shared by the Parties hereto in accordance with their respective Ownership
Percentages in the applicable Property.  Promptly after any Party learns of any
material title defect or title change, such Party will notify the other Party
thereof and upon request furnish such Party copies of all information in such
Party’s possession relating thereto.
 
14

--------------------------------------------------------------------------------


 
 5.02           Lease Records.  Black Oak Resources will maintain, or caused to
be maintained, complete and accurate records of all Properties and of the
acquisition and disposition of all leases and Equipment in connection with
conducting Development Operations, and all insurance policies (or copies or
certificates thereof) in effect.  Copies of all of such leases, assignments
thereof or of parts or portions thereof, lease purchase reports, title reports
and title opinions (and curative instruments relating to requirements therein)
acquired in connection therewith, delay rental receipts and any other pertinent
information relating to such leases in the possession of Black Oak Resources
will be furnished to Legacy upon request at Legacy’s sole cost and expense.
 
 5.03           Lease Maintenance.  Black Oak Resources shall pay, or cause to
be paid, all Lease Maintenance Costs and Legacy shall reimburse Black Oak
Resources for Legacy’s share of the amounts so paid.  Black Oak Resources shall
have no liability to Legacy for losses sustained as a result of improper payment
of Lease Maintenance Costs, REGARDLESS OF THE NEGLIGENCE OF Black Oak Resources.
 
ARTICLE 6
 
OPPORTUNITIES
 
 6.01           Legacy Identified Opportunities.  If any Legacy Party becomes
aware of any Opportunity that (i) the Legacy Parties do not desire to pursue in
whole or in part or (ii) any Legacy Party desires to pursue, in whole or in
part, jointly with a third Person (other than under a farmout arrangement) (a
“Legacy Identified Opportunity”), the Legacy Parties shall (i) notify Black Oak
Resources thereof, (ii) provide Black Oak Resources all information regarding
the Legacy Identified Opportunity that is obtained or developed by the Legacy
Parties or their Affiliates, subject to any third party contractual provisions
precluding disclosure (provided that the Legacy Parties have used their
commercially reasonable efforts to cause any such confidentiality restrictions
not to apply to the disclosure to Black Oak Resources) and (iii) offer Black Oak
Resources the opportunity to pursue such Legacy Identified Opportunity.  Black
Oak Resources understands that in order to obtain access to information that is
subject to third party contractual provisions precluding disclosure, it may be
required by such third party to agree to be subject to the same confidentiality
and non-disclosure terms to which Legacy is bound or other confidentiality
agreement with such third party related to the Opportunity.  The Legacy Parties
shall not advise any third Person of any Legacy Identified Opportunity or offer
any third Person the opportunity to pursue any Legacy Identified Opportunity or
join with any Legacy Party in the acquisition of any Legacy Identified
Opportunity unless the Legacy Parties have first complied with the provisions of
this Section 6.01 and Black Oak Resources has notified the Legacy Parties that
it is not interested in pursuing such Legacy Identified Opportunity; provided
that, subject to Section 6.03, nothing in this Section 6.01 shall preclude
Legacy from pursuing oil and natural gas acquisition opportunities jointly with
unaffiliated third parties in the normal course of business consistent with past
practices. 
 
 6.02           Black Oak Resources Identified Opportunities.  If Black Oak
Resources becomes aware of any Opportunity that Black Oak Resources does not
desire to pursue in whole or in part or Black Oak Resources desires a third
Person to join with it in the acquisition of any Opportunity (the portion of any
such Opportunity that Black Oak Resources does not desire to pursue in whole or
Black Oak Resources desires a third Person to join with it in the acquisition
thereof is a “Black Oak Resources Identified Opportunity”), Black Oak Resources
shall (i) notify Legacy thereof, (ii) provide Legacy all information regarding
the Black Oak Resources Identified Opportunity that is obtained or developed by
Black Oak Resources or its Affiliates, subject to any third party contractual
provisions precluding disclosure (provided that Black Oak Resources has used its
commercially reasonable efforts to cause any such confidentiality restrictions
not to apply to the disclosure to the Legacy Parties) and (iii) offer Legacy the
opportunity to pursue such Black Oak Resources Identified Opportunity.   Black
Oak Resources shall not advise any third Person of any Black Oak Resources
Identified Opportunity or offer any third Person the opportunity to pursue any
Black Oak Resources Identified Opportunity or join with Black Oak Resources in
the acquisition of any Black Oak Resources Identified Opportunity unless Legacy
has first complied with the provisions of this Section 6.02 and Legacy has
notified Black Oak Resources that it is not interested in pursuing such Black
Oak Resources Identified Opportunity.
 
15

--------------------------------------------------------------------------------


 
 6.03           No Other Development Companies.  The Legacy Parties will not,
and will not permit any of their Affiliates to, enter into any arrangement with
any other party similar to its arrangements with Black Oak Resources hereunder
and with Michael E. Black under the Legacy/Black Agreement.
 
ARTICLE 7
 
RIGHT OF FIRST OFFER
 
 7.01           Right Of First Offer.  For so long as Black Oak Resources owns
an interest in the Property, if any Party (a “Selling Party”) desires to sell of
any of its interest in any Property with value in excess of $1 million in a bona
fide transaction to one or more Persons not Affiliated with the Selling Party,
it shall first notify the other Party (the “Offeree”) in writing of the proposed
sale (the “Asset Sale Notice”).  Each Asset Sale Notice shall (i) identify the
assets that the Selling Party wishes to sell (the “Offered Assets”),  (ii)
include a summary of any material terms required by the Selling Party in
connection with the proposed sale, and (iii) offer to the Offeree the right to
make an offer to purchase the Offered Assets.
 
 7.02           Qualified Offer.  The Offeree shall have the right for a period
of thirty (30) days from the date the Asset Sale Notice is received (the “Option
Period”) to submit an offer to purchase all of the Offered Assets. Any such
offer shall be in writing, shall be a valid offer legally binding on Offeree,
shall contain the price offered for the Offered Assets, and an acknowledgment
that any sale between the Parties shall be subject to the terms set forth in the
notice given by the Selling Party.  Any offer submitted by Offeree that meets
the requirements of this Section 7.02 is a “Qualified Offer”.
 
 7.03           Sale.  If the Offeree does not submit a Qualified Offer to the
Selling Party within such thirty (30) day period, or if a Qualified Offer is
submitted by the Offeree and is rejected by the Selling Party, the Selling Party
is free to sell the Offered Assets to one or more Persons not Affiliated with
the Selling Party; provided, however, that the Selling Party shall be prohibited
from accepting any offer for the Offered Assets from a Person not Affiliated
with the Selling Party if (a) the Fair Market Value of the consideration offered
by such Person does not exceed the Fair Market Value of the consideration
offered in the rejected Qualified Offer by the lesser of (i) 10% or (ii) $10
million and (b) the Qualified Offer continues to be valid and binding on
Offeree.
 
16

--------------------------------------------------------------------------------


 
 7.04           Cooperation.  The Selling Party shall use commercially
reasonable efforts to cooperate fully with Offeree and its agents and
representatives in conducting due diligence of the Offered Assets during the
Option Period.  In connection therewith Selling Party shall use commercially
reasonable efforts to take customary actions reasonably requested by Offeree,
including making the Offered Assets and Selling Party’s books and records
relating thereto  reasonably available for inspection by Offeree during normal
business hours, establishing a data room including materials customarily made
available to potential acquirors in connection with such processes and making
its employees reasonably available for interviews and other diligence activities
during normal business hours, in each case subject to the terms of any
confidentiality or other agreements with third Persons relating to the Offered
Assets.
 
 7.05           Drag-Along Rights.  If Black Oak Resources decides to sell all
its interest in any of the Properties (a “Drag-Along Transaction”),  at the
request of Black Oak Resources Legacy shall agree to sell its interest in such
Properties on the terms and conditions and for the same price and consideration
(adjusted to reflect Legacy’s relative ownership of such Properties) as
applicable to Black Oak Resources under such Drag-Along Transaction.  Legacy
shall promptly take all necessary and desirable actions requested by Black Oak
Resources in connection with the consummation of the sale by Legacy of its
interest in the Properties that are subject to the Drag-Along Transaction,
including the execution of such agreements and such instruments and other
actions reasonably necessary to effectuate such sale and to provide customary
representations, warranties, indemnities, and escrow/holdback arrangements
relating thereto, in each case to the extent that Black Oak Resources is
similarly obligated.  Legacy and Black Oak Resources shall each bear and be
responsible for all costs and expenses, including legal fees and expenses,
incurred by it in connection with any such transaction.
 
 7.06           Tag-Along Rights.  If Black Oak Resources desires to sell its
interest in any of the Properties to a bona fide third Person (a “Tag
Transferee”, and the transaction, a “Tag-Along Transaction”) pursuant to an
offer from such Tag Transferee (a “Third Party Tag Offer”), then Black Oak
Resources shall require the Tag Transferee to purchase the interest of Legacy in
such Properties on the same terms and conditions and for the same price and
consideration (adjusted as appropriate to reflect Legacy’s relative interest in
such Properties). Notwithstanding the foregoing, this Section 7.06 shall not be
applicable to, and Black Oak Resources may sell or transfer its interest in any
of the Properties without complying with any of the provisions of this Section
7.06 in connection with any sale or transfer of its interests in the Properties
(i) to an Affiliate of Black Oak Resources or (ii) made pursuant to a Drag-Along
Transaction.  Black Oak Resources shall cause any such Third Party Tag Offer to
be reduced to writing and shall send written notice of such Third Party Tag
Offer and of the offer to purchase Legacy’s interest in the applicable
Properties (the “Tag Notice”) to Legacy.  Legacy shall have the right (a “Tag
Right”) to elect to sell its interest in the applicable Properties to the Tag
Transferee pursuant to the terms and conditions of the offer to Legacy set forth
in the Tag Notice by executing such offer and delivering the same to the Tag
Transferee within 10 days after receipt by Legacy of the Tag Notice.
 
17

--------------------------------------------------------------------------------


 
ARTICLE 8
 
TERM
 
 8.01           Term.  The term of this Agreement (the “Term”) shall commence on
the date first set forth above and shall continue until Black Oak Resources has
dissolved and terminated.
 
 8.02           Event of Default.  If during the Term an Event of Default
occurs, then the non-defaulting party may proceed by appropriate court action to
enforce performance of this Agreement or to recover from the defaulting party
any and all damages or expenses (including, without limitation, reasonable
attorney’s fees) sustained by reason of such Event of Default or on account of
enforcement of remedies hereunder, and/or terminate this Agreement effective as
of the date of such Event of Default.
 
 8.03           Effect of Termination.
 
 (a)           Termination of this Agreement for any reason shall not relieve
any Party of any obligation arising prior to such termination or as a result of
any operation or activity conducted prior to such termination.
 
 (b)           Upon the termination of this Agreement, the rights and
obligations of the Parties with respect to any Property shall be governed by the
applicable Operating Agreement.
 
 (c)           Notwithstanding the preceding, the provisions of this Section
8.03 and the provisions of Articles 9 and 11 shall survive the termination of
this Agreement.
 
ARTICLE 9 
 
RELATIONSHIP OF PARTIES
 
 9.01           No Partnership.  This Agreement is not intended to create, and
shall not be construed to create, a relationship of partnership, mining or
otherwise, or an association for profit between the Parties.
 
 9.02           Income Tax Election.  Notwithstanding that the rights and
liabilities hereunder are several and not joint or collective or that this
Agreement and the operations hereunder shall not constitute a partnership, for
purposes of income tax reporting only, each Party hereto agrees with respect to
all operations conducted hereunder to elect to be excluded from the application
of the provisions of Subchapter K of Chapter 1 of Subtitle A of the Internal
Revenue Code of 1986, as amended.  The results of operations hereunder shall not
be reported as a partnership for federal and state income tax purposes.
 
 9.03           Confidentiality.  For two (2) years after the termination of
this Agreement, the Legacy Parties shall keep confidential all data and
information that is identified as confidential and all data and information
regarding Black Oak Resources and the Properties (the “Confidential
Information”), except to the extent that the Confidential Information (a) is or
has become public other than by virtue of a breach of this Section 9.03 by any
Legacy Party or has been disclosed to a Legacy Party by a third party which is
not itself in breach of any confidentiality undertaking, (b) is required to be
disclosed pursuant to applicable Governmental Requirement, including the rules
of any stock exchange on which the shares of the party or its Affiliates are
listed, or (c) is disclosed to Affiliates, lenders, accountants, attorneys,
advisers or representatives of the receiving party, but only if the recipients
of such Confidential Information have agreed to be bound by the provisions of
this Section 9.03.  The Legacy Parties acknowledge that a breach of the
provisions of this Section 9.03 may cause irreparable injury to Black Oak
Resources for which monetary damages (or other remedy at law) are inadequate,
difficult to compute, or both.  Accordingly, the Parties agree that the
provisions of this Section 9.03 may be enforced by injunctive action or specific
performance.
 
18

--------------------------------------------------------------------------------


 
ARTICLE 10 
 
ACKNOWLEDGEMENT OF LEGACY INTEREST
 
 10.01                      Series B Units.  The Parties acknowledge that
Michael E. Black has acquired the Series B Units in Black Oak Resources.  The
Parties further acknowledge that as an inducement for Legacy to enter into this
Agreement, Legacy and Michael E. Black have, simultaneously with this Agreement,
entered into the Legacy/Black Agreement.  Under the LLC Agreement, the consent
of Black Oak Resources is required for certain provisions of the Legacy/Black
Agreement.  In consideration of Legacy entering into this Agreement, Black Oak
Resources hereby consents to such terms of the Legacy/Black Agreement.  Further,
Black Oak Resources agrees to consider at the request of Legacy from time the
time making distributions to Michael E. Black with respect to the Series B Units
in Properties rather than in cash, but the decision whether to make any
distribution with respect to the Series B Units in Properties or in cash shall
be made by Black Oak Resources in its sole discretion.
 
ARTICLE 11 
 
MISCELLANEOUS
 
 11.01                      Assignment.
 
 (a)           Legacy may not directly or indirectly convey, assign, transfer,
sell, farmout, or otherwise dispose of all or any part of any Property or Well
without the prior written consent of Black Oak Resources, such consent not to be
unreasonably withheld.  Any disposition of a Property or Well by Legacy that is
consented to by Black Oak Resources shall be made expressly subject to this
Agreement and the applicable Operating Agreement and the assignee shall
expressly assume all of Legacy’s obligations under this Agreement and the
applicable Operating Agreement related to the assigned interest.
 
 (b)           Legacy shall not directly or indirectly convey, assign, transfer,
sell or otherwise dispose of its rights or obligations under this Agreement
without the prior written consent of Black Oak Resources, which consent Black
Oak Resources is under no obligation to grant, except in connection with an
assignment under Section 12.01(a) that is consented to by Black Oak Resources.
 
 (c)           Legacy shall not directly or indirectly convey, assign, transfer,
sell or otherwise dispose of its rights under any agreement with Michael E.
Black relative to Series B Units in Black Oak Resources, or distributions with
respect thereto or proceeds thereof, without the prior written consent of Black
Oak Resources, which consent Black Oak Resources is under no obligation to
grant.
 
19

--------------------------------------------------------------------------------


 
 (d)           Should Legacy desire to convey, assign, transfer, sell, farmout
or otherwise dispose of (each a “Disposition”), all or any part of its interest
in any Property or Well, it shall promptly give written notice to Black Oak
Resources with full information concerning its proposed Disposition, which shall
include the name and address of the prospective transferee (who must be ready,
willing and able to acquire the interest to be Disposed of), the purchase price
or other consideration, and all other terms of the offer.  Black Oak Resources
shall then have an optional prior right, for a period of ten (10) days after
receipt of the notice, to acquire on the same terms and conditions the interest
which Legacy proposes to Dispose of.  However, there shall be no preferential
right in those cases where Legacy wishes to mortgage its interest, or to dispose
of its interest by merger, reorganization, consolidation, or sale of all or
substantially all of its assets to a subsidiary or parent company or to a
subsidiary of a parent company, or to any company in which Legacy owns a
majority of the stock.
 
 11.02                      Public Announcements.  Subject to the
confidentiality provisions of this Agreement and the Operating Agreements, any
Party shall have the right to make public announcements of the existence of this
Agreement and the results of operations conducted hereunder provided that no
such announcement will be made by any Party unless the same is in writing and
the form and contents thereof have been approved in writing by the other Party,
which approval shall not be unreasonably withheld.
 
 11.03                      Legacy Representations.  Legacy represents, warrants
and agrees that:
 
 (a)           it is an experienced and knowledgeable investor in the oil, gas
and natural resources industry, it has heretofore expended substantial amounts
in exploration activities for oil and gas, and it has heretofore examined and
analyzed numerous agreements similar to this Agreement;
 
 (b)           prior to entering into this Agreement, (i) it has made such
investigation of Black Oak Resources and has been furnished such information
with respect to Black Oak Resources and the activities and  operations to be
conducted pursuant hereto as it deems necessary to evaluate the merits and risks
involved in an investment hereunder, has been advised that Black Oak Resources
(and officers and employees thereof) are available to answer questions about an
investment hereunder, and has asked any questions of Black Oak Resources (and
officers and employees thereof) which it desires to ask and has received answers
with respect to all such questions; (ii) it understands that the transferability
of its interest hereunder is restricted as set forth in this Agreement and that
it cannot expect to be able readily to liquidate its investment in case of an
emergency, it may have to continue to bear the risk of holding the interest for
an indefinite period, prior to the date hereof there has been no public market
for such interests and it is likely that after the date hereof there will be no
such market for such interests, and Black Oak Resources is not registering, nor
does it have any present intention ever to register, the interests under the
Securities Act of 1933, as amended, or any state securities laws; (iii) it
recognizes that Black Oak Resources has been recently organized and has no
history of operations or earnings and that an investment in hereunder is of a
speculative nature; (iv) it understands that no state or federal governmental
authority has made any findings or determination relating to the fairness of the
investment hereunder and that no state or federal governmental authority has
recommended or will recommend or endorse such an investment; and (v) it has
consulted with its attorney and/or with such other Persons as it deemed
appropriate concerning this Agreement, including its representations and
warranties that are contained in this Agreement;
 
20

--------------------------------------------------------------------------------


 
 (c)           it will not transfer or dispose of its interest or any portion
thereof in a manner which violates the Securities Act of 1933, as amended, or
any applicable state securities laws;
 
 (d)           it is a limited partnership duly organized, validly existing, and
in good standing under the laws of the State of Delaware, and is authorized to
conduct business and is in good standing in the State of Delaware and the State
of Texas;
 
 (e)           it is not a “foreign person” within the meaning of Sections 1445
and 7701 of the Code (i.e. Legacy is not a nonresident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined in the code and any regulations promulgated thereunder);
 
 (f)           it has full corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.  Its execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action and no other act or proceeding on its part is necessary to
authorize and consummate this Agreement or the documents, agreements and
transactions contemplated hereby.  Such authorization, execution, delivery and
performance do not violate or conflict with any other material agreement or
arrangement to which Legacy is a party or by which it is bound;
 
 (g)           it is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended;
 
 (h)           it is acquiring its interest hereunder for its own account for
investment, and not with a view to any distribution, resale, subdivision, or
fractionalization thereof in violation of the Securities Act of 1933, as
amended, or any other applicable domestic or foreign securities law, and it has
no present plans to enter into any contract, undertaking, agreement, or
arrangement for any such distribution, resale, subdivision, or
fractionalization;
 
 (i)           in entering into this Agreement, Legacy has relied solely on its
own independent investigation, review and analysis of the activities to be
conducted pursuant hereto and not on any representations or warranties of Black
Oak Resources or any Affiliate of Black Oak Resources or their respective
representatives, other than the representations and warranties contained in
Section 11.04;
 
 (j)           except as set forth in Exhibit B, neither Legacy nor any of its
Affiliates is subject to any agreement with any third party that would allow
participation or an opportunity to participate by such third party in the
transactions covered by this Agreement, any Property acquired pursuant to the
terms hereof or any well drilled pursuant to the terms hereof; and
 
 (k)           Legacy is not an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations promulgated thereunder or an
“investment advisor” within the meaning of such Investment Company Act.
 
21

--------------------------------------------------------------------------------


 
 11.04                      Black Oak Resources Representations.  Black Oak
Resources represents, warrants and agrees that:
 
(a)            it is an experienced and knowledgeable investor in the oil, gas
and natural resources industry, its members have heretofore expended substantial
amounts in exploration activities for oil and gas, and its members have
heretofore examined and analyzed numerous agreements similar to this Agreement;
 
(b)            (i) it understands that the transferability of its interest
hereunder is restricted as set forth in this Agreement and that it cannot expect
to be able readily to liquidate its investment in case of an emergency, it may
have to continue to bear the risk of holding the interest for an indefinite
period, prior to the date hereof there has been no public market for such
interests and it is likely that after the date hereof there will be no such
market for such interests, and Legacy is not registering, nor does it have any
present intention ever to register, the interests under the Securities Act of
1933, as amended, or any state securities laws; (ii) it understands that no
state or federal governmental authority has made any findings or determination
relating to the fairness of the investment hereunder and that no state or
federal governmental authority has recommended or will recommend or endorse such
an investment; and (iii) it has consulted with its attorney and/or with such
other Persons as it deemed appropriate concerning this Agreement, including its
representations and warranties that are contained in this Agreement;
 
(c)           it will not transfer or dispose of its interest or any portion
thereof in a manner which violates the Securities Act of 1933, as amended, or
any applicable state securities laws;
 
(d)           it is duly organized, validly existing, and in good standing under
the laws of the State of Delaware, and is authorized to conduct business and is
in good standing in the State of its formation and the State of Texas;
 
(e)           it is not a “foreign person” within the meaning of Sections 1445
and 7701 of the Code (i.e. Black Oak Resources is not a nonresident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the code and any regulations promulgated thereunder);
 
(f)           neither Black Oak Resources nor any of its Affiliates is subject
to any agreement with any third party that would allow participation or an
opportunity to participate by such third party in the transactions covered by
this Agreement, any Property acquired pursuant to the terms hereof or any Well
drilled pursuant to the terms hereof; and
 
 (g)           it has full power and authority to enter into this Agreement and
to perform its obligations hereunder.  Its execution, delivery and performance
of this Agreement have been duly authorized by all necessary action and no other
act or proceeding on its part is necessary to authorize and consummate this
Agreement or the documents, agreements and transactions contemplated
hereby.  Such authorization, execution, delivery and performance do not violate
or conflict with any other material agreement or arrangement to which Black Oak
Resources is a party or by which it is bound.
 
22

--------------------------------------------------------------------------------


 
 (h)           it is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended;
 
 (i)           it is acquiring its interest hereunder for its own account for
investment, and not with a view to any distribution, resale, subdivision, or
fractionalization thereof in violation of the Securities Act of 1933, as
amended, or any other applicable domestic or foreign securities law, and it has
no present plans to enter into any contract, undertaking, agreement, or
arrangement for any such distribution, resale, subdivision, or
fractionalization;
 
 (j)           in entering into this Agreement, Black Oak Resources has relied
solely on its own independent investigation, review and analysis of the
activities to be conducted pursuant hereto and not on any representations or
warranties of Legacy or any Affiliate of Legacy or their respective
representatives, other than the representations and warranties contained in
Section 11.03;
 
 (k)           neither Black Oak Resources nor any of its Affiliates is subject
to any agreement with any third party that would allow participation or an
opportunity to participate by such third party in the transactions covered by
this Agreement, any Property acquired pursuant to the terms hereof or any Well
drilled pursuant to the terms hereof; and
 
 (l)           Black Oak Resources is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations promulgated
thereunder or an “investment advisor” within the meaning of such Investment
Company Act.
 
 11.05                      Notices.  All notices required or permitted under
this Agreement shall be in writing (including facsimile, electronic mail, or
similar writing) and delivered personally, sent by overnight delivery service,
or mailed by certified mail, postage prepaid and return receipt requested, or
sent by facsimile or electronic mail, as follows:
 
If to Black Oak Resources:


                                Black Oak Resources, LLC
                                c/o Post Oak Black Oak Resources, LLC
                                1111 Bagby, Suite 4900
                                Houston, TX 77002
                                Attention:


                                           Rob Walls
                                           walls@postoakenergy.com
                                           Facsimile:  (713) 554-9406


                                           Michael E. Black
                                           mblack@usaonline.net
                                           Facsimile: (432) 686-0600
 
23

--------------------------------------------------------------------------------


 
If to Legacy:


Legacy Reserves Operating GP, LLC
303 W. Wall, Suite 1400
Midland, TX 79701
Attention:


                                           Cary Brown
                                           cbrown@legacylp.com
                                           Facsimile: (432) 689-5299


                                           Steven H. Pruett
                                           spruett@legacylp.com
                                           Facsimile: (432) 689-5299


Any notice given as provided above shall be effective when received by the party
to which it is given.  Each party to this Agreement may change the address
provided for above by notifying the other parties in writing at least thirty
(30) days prior to the date such address change shall become effective.


 11.06                      Further Assurances.  Each Party hereto shall, from
time to time, do and perform such further acts and execute and deliver such
further instruments, assignments and documents as may be required or reasonably
requested by any other Party to establish, maintain or protect the respective
rights and remedies of the Parties hereto and to carry out and effect the
intentions and purposes of this Agreement.
 
 11.07                      Waiver of Partition.  Each Party hereby waives any
and all right to partition its interest in any Property, or other asset acquired
pursuant to this Agreement.
 
 11.08                      Remedies Not Exclusive.  The rights, remedies and
powers granted to the Parties under this Agreement shall be cumulative and shall
not be exclusive rights, remedies and powers, but shall be in addition to all
other rights, remedies and powers available at law or in equity, by virtue of
any statute or otherwise and may be exercised from time to time, concurrently or
independently, and as often and in such order as may be deemed expedient.
 
 11.09                      No Waiver.  The failure of any Party hereto to
insist upon strict performance of any provision hereof shall not constitute a
waiver of, or estoppel against asserting, the right to require such performance
in the future, nor shall a waiver or estoppel in any one instance constitute a
waiver or estoppel with respect to a later breach of a similar nature or
otherwise.
 
 11.10                      Construction.  The headings in this Agreement are
inserted for convenience and identification only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.  Whenever the context requires, the gender of
all words used in this Agreement shall include the masculine, feminine, and
neuter, and the number of all words shall include the singular and the
plural.  In the event of a conflict between this Agreement and the Exhibits,
this Agreement shall control.
 
24

--------------------------------------------------------------------------------


 
 11.11                      Entire Agreement.  This Agreement, which
incorporates all prior understandings relating to the subject matter hereof,
sets forth the entire agreement of the Parties with respect to the matters set
forth herein and shall not be modified except by written instrument executed by
all Parties.
 
 11.12                      Force Majeure.  This Agreement shall not be
terminated in whole or in part, nor may any Party be held liable for damages or
otherwise responsible for failure to perform any obligation under the this
Agreement or any Operating Agreement other than the payment of money, because of
a force majeure event, including, but not limited to, break down of equipment or
machinery, the exercise of governmental authority, action, inaction, restraint
or delay of governmental agencies, arrest, war, armed hostilities, blockage,
acts of God, strike, lockout, industrial disturbance, insurrection, riot, civil
disturbance, fire, explosion, flood, washout, extreme weather conditions,
landslide, lightening, earthquake, storm, lack of water, non-availability of
drilling equipment or seismic crews, or any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of the Party affected.  The term force majeure event shall include the
inability of a Party to acquire or delay on the part of Party in acquiring, at
reasonable cost, any right-of-way, permit, license, material or supplies.  The
affected Party shall use all reasonable diligence to remove the force majeure
situation as quickly as practicable. The requirement that any force majeure
shall be remedied with all reasonable dispatch shall not require the settlement
of strikes, lockouts, or other labor difficulty by the Party involved, contrary
to its wishes; how all such difficulties shall be handled shall be entirely
within the discretion of the Party concerned.
 
 11.13                      Standard of Care and Joint Liabilities.  In
acquiring Properties and conducting Development Operations under this Agreement
or any applicable Operating Agreement and in carrying out (or causing to be
carried out) the exploration, development, and maintenance of the Leases, Black
Oak Resources shall act as a reasonable prudent operator in accordance with good
oil field practices, but neither Black Oak Resources, any of its Affiliates or
any officer, director or employee of Black Oak Resources or any of its
Affiliates shall have any liability to Legacy for any failure so to act as a
reasonable prudent operator in accordance with good oil field practices, or for
any loss, damage, cost, or expense to the extent caused by any such failure,
EVEN IF SUCH LOSS, DAMAGE, COST OR EXPENSE AROSE SOLELY OR IN PART FROM THE
ACTIVE, PASSIVE, SOLE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT
OF BLACK OAK RESOURCES, ANY OF ITS AFFILIATES OR ANY OFFICER, DIRECTOR OR
EMPLOYEE OF BLACK OAK RESOURCES OR ANY OF ITS AFFILIATES, OTHER THAN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BLACK OAK RESOURCES, ANY OF ITS AFFILIATES
OR ANY OFFICER, DIRECTOR OR EMPLOYEE OF BLACK OAK RESOURCES OR ANY OF ITS
AFFILIATES, it being understood by each Party hereto that such loss, damage,
cost or expense (other than that caused by the gross negligence or willful
misconduct of Black Oak Resources, its Affiliates or any officer, director or
employee of Black Oak Resources or any of its Affiliates), shall be borne
severally by the parties hereto in proportion to their interests in the
operations or activities giving rise to such loss, damage, cost or expense.  In
addition, all Liabilities (as hereafter defined) incurred by Black Oak Resources
in conducting activities or operations under this Agreement or any applicable
Operating Agreement shall be borne and paid by the Parties, or their respective
insurers,  in proportion to the Parties' respective interests in the activity or
operation giving rise to such Liabilities, EVEN IF SUCH LIABILITY AROSE SOLELY
OR IN PART FROM THE ACTIVE, PASSIVE, SOLE OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF THE OPERATOR OR ANY OF ITS AFFILIATES, OTHER THAN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BLACK OAK RESOURCES, ANY OF ITS
AFFILIATES OR ANY OFFICER, DIRECTOR OR EMPLOYEE OF BLACK OAK RESOURCES OF ANY OF
ITS AFFILIATES.  As used in this Section 11.13, “Liabilities” shall mean all
liabilities, fines, penalties, damages, losses, remediation costs and expenses
and other costs and expenses, including without limitation, attorneys fees and
expenses and other costs and expenses incurred in investigating and defending
claims, actions or proceedings, arising out of relating to damage to property of
any third party, violation of any law, rule or regulation, including any
environmental law, rule or regulation, or injury to or death of any Person.
 
25

--------------------------------------------------------------------------------


 
 11.14                      Binding Effect.  Subject to the other provisions of
this Agreement, all of the terms and provisions hereof shall be binding upon and
inure to the use and benefit of the Parties and their respective heirs,
successors, legal representatives and assigns.
 
 11.15                      GOVERNING LAW; EXCLUSIVE JURISDICTION.
 
 (a)           THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE APPLICATION OF THE
PRINCIPLES OF CONFLICTS OF LAWS OF SUCH STATE.
 
 (b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
THE OPERATIONS AND ACTIVITIES TAKEN IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR ITSELF AND
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO WHICH THEY MAY BE
ENTITLED TO SUBMIT A DISPUTE UNDER THE LAWS OR COURTS OF ANOTHER JURISDICTION
INCLUDING ANY OBJECTION TO VENUE OR ON THE GROUNDS OF FORUM NON CONVENIENS.
 
 11.16                      Disclaimer.  EACH PARTY ACKNOWLEDGES THAT NO OTHER
PARTY NOR ANY AFFILIATE OF ANY OTHER PARTY HAS MADE, AND EACH PARTY ON BEHALF OF
ITSELF AND ITS AFFILIATES HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND EACH OTHER
PARTY HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY OF ANY NATURE,
EXPRESS, STATUTORY OR IMPLIED, WITH RESPECT TO (A) TITLE TO ANY, (B) THE
ACCURACY OF COST ESTIMATES CONTAINED HEREIN OR MADE IN CONNECTION HEREWITH, (C)
THE HYDROCARBON POTENTIAL OF ANY PROPERTY PROPOSED FOR ACQUISITION OR ANY WELL
PROPOSED HEREUNDER, (D) THE ACCURACY OR QUALITY OF ANY SEISMIC DATA ACQUIRED,
PROCESSED OR OTHERWISE USED HEREUNDER, (E) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES, OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES
OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO ANY PROPERTY OR ANY WELL PROPOSED IN
CONNECTION HEREWITH OR (F) THE ACCURACY, COMPLETENESS OR QUALITY OF ANY
INFORMATION, DATA, GEOLOGIC OR GEOPHYSICAL MAPS, ANALYSIS, INTERPRETATIONS,
EVALUATIONS OR OTHER MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR HEREAFTER
FURNISHED TO SUCH PARTY BY OR ON BEHALF OF ANY OTHER PARTY.   Each Party agrees
that, to the extent required by applicable law to be effective, the disclaimers
of certain warranties contained in this section are “conspicuous” disclaimers
for the purposes of any applicable law, rule or order.  The express
representations and warranties of the Parties contained in this Agreement are
exclusive and are in lieu of all other representations and warranties, express,
implied or statutory.
 
26

--------------------------------------------------------------------------------


 
 11.17                      Drafting of Agreement.  Each Party acknowledges that
it and its attorneys have contributed to the drafting of this Agreement.  It is
expressly agreed that this Agreement shall not be construed against any Party on
the basis of who drafted this Agreement or who supplied the form of
Agreement.  Each Party agrees that it has been purposefully drawn and correctly
reflects its understanding of the transactions contemplated hereby.  Each Party
further acknowledges that it has been advised and represented by its own counsel
in negotiating and entering into this Agreement.
 
 11.18                      Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original but all of
which shall constitute but one Agreement.
 
[Signature Page Follows]
 
27

--------------------------------------------------------------------------------


 
WITNESS, the execution hereof as of the date first set forth above.



  BLACK OAK RESOURCES, LLC          
 
By:
/s/ Michael E. Black       Michael E. Black       President          

 

 
LEGACY RESERVES OPERATING L.P.
 
by LEGACY RESERVES OPERATING GP, LLC
its General Partner
         
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President and Chief Financial
Officer          

 
 

--------------------------------------------------------------------------------


 
























A.A.P.L. FORM 610-1982


MODEL FORM OPERATING AGREEMENT






















OPERATING AGREEMENT


DATED



 
September 23,
,
2008
,
year
OPERATOR
BLACK OAK RESOURCES OPERATING, INC.
 
CONTRACT AREA
As described in Exhibit A
     
COUNTY OR PARISH OF
 
STATE OF
 











COPYRIGHT 1982 – ALL RIGHTS RESERVED AMERICAN ASSOCIATION OF PETROLEUM LANDMEN,
4100 FOSSIL CREEK BLVD., FORT WORTH, TEXAS, 76137-2791, APPROVED FORM. A.A.P.L.
NO. 610 – 1982 REVISED




TABLE OF CONTENTS




Article                                                                 Title                                                                 Page


       I.DEFINITIONS                                                                                                                         1
       II.EXHIBITS                                                                                                                         1
       III.INTERESTS OF
PARTIES                                                                                                                         2
A.         OIL AND GAS
INTERESTS                                                                                                                 2
B.         INTERESTS OF PARTIES IN COSTS AND
PRODUCTION                                                                                                                 2
C.         EXCESS ROYALTIES, OVERRIDING ROYALTIES AND OTHER PAYMENTS2
D.         SUBSEQUENTLY CREATED
INTERESTS                                                                                                                 2
       IV.TITLES                                                                                                                         2
A.         TITLE
EXAMINATION                                                                                                                 2-3
B.         LOSS OF
TITLE                                                                                                                 3
1.                                                                                                                     Failure
of Title3
2.                                                                                                                     Loss
by Non-Payment or Erroneous Payment of Amount Due3
3.                                                                                                                     Other
Losses3
       V.OPERATOR                                                                                                                         4
A.         DESIGNATION AND RESPONSIBILITIES OF
OPERATOR                                                                                                                 4
B.         RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR4
1.                                                                                                                     Resignation
or Removal of Operator4
2.                                                                                                                     Selection
of Successor Operator4
C.         EMPLOYEES                                                                                                                 4
D.         DRILLING
CONTRACTS                                                                                                                 4
       VI.DRILLING AND
DEVELOPMENT                                                                                                                         4
A.         INITIAL
WELL                                                                                                                 4-5
B.         SUBSEQUENT
OPERATIONS                                                                                                                 5
1.                                                                                                                     Proposed
Operations5
2.                                                                                                                     Operations
by Less than All Parties5-6-7
3.                                                                                                                     Stand-By
Time7
4.                                                                                                                     Sidetracking7
C.         TAKING PRODUCTION IN
KIND                                                                                                                 7
D.         ACCESS TO CONTRACT AREA AND
INFORMATION                                                                                                                 8
E.         ABANDONMENT OF
WELLS                                                                                                                 8
1.                                                                                                                     Abandonment
of Dry Holes8
2.                                                                                                                     Abandonment
of Wells that have Produced8-9
3.                                                                                                                     Abandonment
of Non-Consent Operations9
VII.          EXPENDITURES AND LIABILITY OF
PARTIES                                                                                                                         9
A.         LIABILITY OF
PARTIES                                                                                                                 9
B.         LIENS AND PAYMENT
DEFAULTS                                                                                                                 9
C.         PAYMENTS AND
ACCOUNTING                                                                                                                 9
D.         LIMITATION OF
EXPENDITURES                                                                                                                 9-10
1.                                                                                                                     Drill
or Deepen9-10
2.                                                                                                                     Rework
or Plug Back10
3.                                                                                                                     Other
Operations10
E.         RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES10
F.         TAXES                                                                                                                 10
G.         INSURANCE                                                                                                                 11
VIII.              ACQUISITION, MAINTENANCE OR TRANSFER OF
INTEREST                                                                                                                     11
A.         SURRENDER OF
LEASES                                                                                                                 11
B.         RENEWAL OR EXTENSION OF
LEASES                                                                                                                 11
C.         ACREAGE OR CASH
CONTRIBUTIONS                                                                                                                 11-12
D.         MAINTENANCE OF UNIFORM
INTEREST                                                                                                                 12
E.         WAIVER OF RIGHTS TO
PARTITION                                                                                                                 12
F.         PREFERENTIAL RIGHT TO
PURCHASE                                                                                                                 12
       IX.INTERNAL REVENUE CODE
ELECTION                                                                                                                         12
       X.CLAIMS AND
LAWSUITS                                                                                                                         13
       XI.FORCE
MAJEURE                                                                                                                         13
XII.          NOTICES                                                                                                                         13
XIII.              TERM OF
AGREEMENT                                                                                                                     13
XIV.              COMPLIANCE WITH LAWS AND
REGULATIONS                                                                                                                     14
A.         LAWS, REGULATIONS AND
ORDERS                                                                                                                 14
B.         GOVERNING
LAW                                                                                                                 14
C.         REGULATORY
AGENCIES                                                                                                                 14
XV.          OTHER
PROVISIONS                                                                                                                         14
XVI.              MISCELLANEOUS                                                                                                                     15




 
OPERATING AGREEMENT






THIS AGREEMENT, entered into by and betweenBlack Oak Resources Operating, Inc.


 , hereinafter designated and


referred to as “Operator”, and the signatory party or parties other than
Operator, sometimes hereinafter referred to individually herein


as “Non-Operator”, and collectively as “Non-Operators”.






WITNESSETH:






WHEREAS, the parties to this agreement are owners of oil and gas leases and/or
oil and gas interests in the land identified in


Exhibit “A”, and the parties hereto have reached an agreement to explore and
develop these leases and/or oil and gas interests for the


production of oil and gas to the extent and as hereinafter provided,






NOW, THEREFORE, it is agreed as follows:






ARTICLE I.


DEFINITIONS






As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:


A. The term “oil and gas” shall mean oil, gas, casinghead gas, gas condensate,
and all other liquid or gaseous hydrocarbons


and other marketable substances produced therewith, unless an intent to limit
the inclusiveness of this term is specifically stated.


B. The terms “oil and gas lease”, “lease” and “leasehold” shall mean the oil and
gas leases covering tracts of land


lying within the Contract Area which are owned by the parties to this agreement.


C. The term “oil and gas interests” shall mean unleased fee and mineral
interests in tracts of land lying within the


Contract Area which are owned by parties to this agreement.


D. The term “Contract Area” shall mean all of the lands, oil and gas leasehold
interests and oil and gas interests intended to be


developed and operated for oil and gas purposes under this agreement. Such
lands, oil and gas leasehold interests and oil and gas interests


are described in Exhibit “A”.


E. The term “drilling unit” shall mean the area fixed for the drilling of one
well by order or rule of any state or


federal body having authority. If a drilling unit is not fixed by any such rule
or order, a drilling unit shall be the drilling unit as establish-


ed by the pattern of drilling in the Contract Area or as fixed by express
agreement of the Drilling Parties.


F. The term “drillsite” shall mean the oil and gas lease or interest on which a
proposed well is to be located.


G. The terms “Drilling Party” and “Consenting Party” shall mean a party who
agrees to join in and pay its share of the cost of


any operation conducted under the provisions of this agreement.


H. The terms “Non-Drilling Party” and “Non-Consenting Party” shall mean a party
who elects not to participate


in a proposed operation.






Unless the context otherwise clearly indicates, words used in the singular
include the plural, the plural includes the


singular, and the neuter gender includes the masculine and the feminine.






ARTICLE II.


EXHIBITS






The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:


þ      A. Exhibit “A”, shall include the following information:


(1)  Identification of lands subject to this agreement,


(2)  Restrictions, if any, as to depths, formations, or substances,


(3)  Percentages or fractional interests of parties to this agreement,


(4)  Oil and gas leases and/or oil and gas interests subject to this agreement,


(5)  Addresses of parties for notice purposes.


o      B. Exhibit “B”, Form of Lease.


þ      C. Exhibit “C”, Accounting Procedure.


þ      D. Exhibit “D”, Insurance.


o      E. Exhibit “E”, Gas Balancing Agreement.


þ      F. Exhibit “F”, Non-Discrimination and Certification of Non-Segregated
Facilities.


o      G. Exhibit “G”, Tax Partnership.


If any provision of any exhibit, except Exhibits “E” and “G”, is inconsistent
with any provision contained in the body


of this agreement, the provisions in the body of this agreement shall prevail.




 


ARTICLE III.


INTERESTS OF PARTIES






A.      Oil and Gas Interests:






If any party owns an oil and gas interest in the Contract Area, that interest
shall be treated for all purposes of this agreement


and during the term hereof as if it were covered by the form of oil and gas
lease attached hereto as Exhibit “B”, and the owner thereof


shall be deemed to own both the royalty interest reserved in such lease and the
interest of the lessee thereunder.






B.      Interests of Parties in Costs and Production:






Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and


paid, and all equipment and materials acquired in operations on the Contract
Area shall be owned, by the parties as their interests are set


forth in Exhibit “A”. In the same manner, the parties shall also own all
production of oil and gas from the Contract Area subject to the


payment of royalties to the extent
of                                                              which shall be
borne as hereinafter set forth.






Regardless of which party has contributed the lease(s) and/or oil and gas
interest(s) hereto on which royalty is due and


payable, each party entitled to receive a share of production of oil and gas
from the Contract Area shall bear and shall pay or deliver, or


cause to be paid or delivered, to the extent of its interest in such production,
the royalty amount stipulated hereinabove and shall hold the


other parties free from any liability therefor. No party shall ever be
responsible, however, on a price basis higher than the price received


by such party, to any other party’s lessor or royalty owner, and if any such
other party’s lessor or royalty owner should demand and


receive settlement on a higher price basis, the party contributing the affected
lease shall bear the additional royalty burden attributable to


such higher price.






Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby.






C.      Excess Royalties, Overriding Royalties and Other Payments:






Unless changed by other provisions, if the interest of any party in any lease
covered hereby is subject to any royalty,


overriding royalty, production payment or other burden on production in excess
of the amount stipulated in Article III.B., such party so


burdened shall assume and alone bear all such excess obligations and shall
indemnify and hold the other parties hereto harmless from any


and all claims and demands for payment asserted by owners of such excess burden.






D.      Subsequently Created Interests:




See Article XV
/








ARTICLE IV.


TITLES






A.      Title Examination:






Title examination shall be made on the drillsite of any proposed well prior to
commencement of drilling operations or, if


the Drilling Parties so request, title examination shall be made on the leases
and/or oil and gas interests included, or planned to be includ-


ed, in the drilling unit around such well. The opinion will include the
ownership of the working interest, minerals, royalty, overriding


royalty and production payments under the applicable leases. At the time a well
is proposed, each party contributing leases and/or oil and


gas interests to the drillsite, or to be included in such drilling unit, shall
furnish to Operator all abstracts (including federal lease status


reports), title opinions, title papers and curative material in its possession
free of charge. All such information not in the possession of or


made available to Operator by the parties, but necessary for the examination of
the title, shall be obtained by Operator. Operator shall


cause title to be examined by attorneys on its staff or by outside attorneys.
Copies of all title opinions shall be furnished to each party
upon written request to Operator
hereto /.  The cost incurred by Operator in this title program shall be borne as
follows:






o      Option No. 1:  Costs incurred by Operator in procuring abstracts and
title examination (including preliminary, supplemental,


shut-in gas royalty opinions and division order title opinions) shall be a part
of the administrative overhead as provided in Exhibit “C”,


and shall not be a direct charge, whether performed by Operator’s staff
attorneys or by outside attorneys.






 


 
þ      Option No. 2:  Costs incurred by Operator in procuring abstracts and fees
paid outside attorneys for title examination
 


 
(including preliminary, supplemental, shut-in gas royalty opinions and division
order title opinions) shall be borne by the Drilling Parties
 


in the proportion that the interest of each Drilling Party bears to the total
interest of all Drilling Parties as such interests appear in Ex-


hibit “A”. Operator shall make no charge for services rendered by its staff
attorneys or other personnel in the performance of the above


functions.






Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection


with leases or oil and gas interests contributed by such party. Operator shall
be responsible for the preparation and recording of pooling


designations or declarations as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders.


This shall not prevent any party from appearing on its own behalf at any such
hearing.






No well shall be drilled on the Contract Area until after (1) the title to the
drillsite or drilling unit has been examined as above


provided, and (2) the title has been approved by the examining attorney or title
has been accepted by all of the parties who are to par-


ticipate in the drilling of the well.






B.      Loss of Title:










Title                title
3. / Losses:  All / losses incurred shall be joint losses


and shall be borne by all parties in proportion to their interests. There shall
be no readjustment of interests in the remaining portion of


the Contract Area.










ARTICLE V.


OPERATOR






A.      Designation and Responsibilities of Operator:




Black Oak Resources Operating, Inc.
  shall be the


Operator of the Contract Area, and shall conduct and direct and have full
control of all operations on the Contract Area as permitted and


required by, and within the limits of this agreement. It shall conduct all such
operations in a good and workmanlike manner, but it shall


have no liability as Operator to the other parties for losses sustained or
liabilities incurred, except such as may result from gross


negligence or willful misconduct.






B.      Resignation or Removal of Operator and Selection of Successor:






1. Resignation or Removal of Operator:  Operator may resign at any time by
giving written notice thereof to Non-Operators.


If Operator terminates its legal existence, or is no longer capable of serving
as


Operator, Operator shall be deemed to have resigned without any action by
Non-Operators, except the selection of a successor. Operator


may be removed if it fails or refuses to carry out its duties hereunder, or
becomes insolvent, bankrupt or is placed in receivership, by the
one (1)
affirmative vote of / or more Non-Operators owning a majority interest based on
ownership as shown on Exhibit “A” remaining


after excluding the voting interest of Operator. Such resignation or removal
shall not become effective until 7:00 o’clock A.M. on the


first day of the calendar month following the expiration of ninety (90) days
after the giving of notice of resignation by Operator or action


by the Non-Operators to remove Operator, unless a successor Operator has been
selected and assumes the duties of Operator at an earlier


date. Operator, after effective date of resignation or removal, shall be bound
by the terms hereof as a Non-Operator. A change of a cor-


porate name or structure of Operator or transfer of Operator’s interest to any
single subsidiary, parent or successor corporation shall not


be the basis for removal of Operator.






2. Selection of Successor Operator:  Upon the resignation or removal of
Operator, a successor Operator shall be selected by


the parties. The successor Operator shall be selected from the parties owning an
interest in the Contract Area at the time such successor


Operator is selected. The successor Operator shall be selected by the
affirmative vote of two (2) or more parties owning a majority interest


based on ownership as shown on Exhibit “A”; provided, however, if an Operator
which has been removed fails to vote or votes only to


succeed itself, the successor Operator shall be selected by the affirmative vote
of two (2) or more parties owning a majority interest based


on ownership as shown on Exhibit “A” remaining after excluding the voting
interest of the Operator that was removed.






C.      Employees:






The number of employees used by Operator in conducting operations hereunder,
their selection, and the hours of labor and the


compensation for services performed shall be determined by Operator, and all
such employees shall be the employees of Operator.






D.      Drilling Contracts:






All wells drilled on the Contract Area shall be drilled on a competitive
contract basis at the usual rates prevailing in the area. If it so


desires, Operator may employ its own tools and equipment in the drilling of
wells, but its charges therefor shall not exceed the prevailing


rates in the area and the rate of such charges shall be agreed upon by the
parties in writing before drilling operations are commenced, and


such work shall be performed by Operator under the same terms and conditions as
are customary and usual in the area in contracts of in-


dependent contractors who are doing work of a similar nature.


















ARTICLE VI.


DRILLING AND DEVELOPMENT






A.      Initial Well:






 








.






 


.














B.      Subsequent Operations:






1. Proposed Operations:  Should any party hereto desire to drill any well on the
Contract Area other than the well provided


for in Article VI.A., or to rework, deepen or plug back a dry hole drilled at
the joint expense of all parties or a well jointly owned by all


the parties and not then producing in paying quantities, the party desiring to
drill, rework, deepen or plug back such a well shall give the


other parties written notice of the proposed operation, specifying the work to
be performed, the location, proposed depth, objective forma-


tion and the estimated cost of the operation. The parties receiving such a
notice shall have thirty (30) days after receipt of the notice


within which to notify the party wishing to do the work whether they elect to
participate in the cost of the proposed operation. If a drill-


ing rig is on location, notice of a proposal to rework, plug back or drill
deeper may be given by telephone and the response period shall be
twenty-four (24)
limited to / hours, exclusive of Saturday, Sunday, and legal holidays. Failure
of a party receiving such notice to reply within


the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed operation. Any notice or


response given by telephone shall be promptly confirmed in writing.














If all parties elect to participate in such a proposed operation, Operator
shall, within ninety (90) days after expiration of the notice
        twenty-four (24)
period of thirty (30) days (or as promptly as possible after the expiration of
the / hour period when a drilling rig is on loca-


tion, as the case may be), actually commence the proposed operation and complete
it with due diligence at the risk and expense of all par-


ties hereto; provided, however, said commencement date may be extended upon
written notice of same by Operator to the other parties,


for a period of up to thirty (30) additional days if, in the sole opinion of
Operator, such additional time is reasonably necessary to obtain


permits from governmental authorities, surface rights (including rights-of-way)
or appropriate drilling equipment, or to complete title ex-
amination or curative matter required for title approval or
acceptance.  Notwithstanding the force majeure provisions of Article XI, if the


actual operation has not been commenced within the time provided (including any
extension thereof as specifically permitted herein) and


if any party hereto still desires to conduct said operation, written notice
proposing same must be resubmitted to the other parties in accor-


dance with the provisions hereof as if no prior proposal had been made.




See Article XV D.








2. Operations by Less than All Parties:  If any party receiving such notice as
provided in Article VI.B.1. or VII.D.1. (Option


No. 2) elects not to participate in the proposed operation, then, in order to be
entitled to the benefits of this Article, the party or parties

 
giving the notice and such other parties as shall elect to participate in the
operation shall, within ninety (90) days after the expiration of
     twenty-four (24)
the notice period of thirty (30) days (or as promptly as possible after the
expiration of the / hour period when a drilling rig is


on location, as the case may be) actually commence the proposed operation and
complete it with due diligence.  Operator shall perform all


work for the account of the Consenting Parties; provided, however, if no
drilling rig or other equipment is on location, and if Operator is


a Non-Consenting Party, the Consenting Parties shall either: (a) request
Operator to perform the work required by such proposed opera-


tion for the account of the Consenting Parties, or (b) designate one (1) of the
Consenting Parties as Operator to perform such work. Con-


senting Parties, when conducting operations on the Contract Area pursuant to
this Article VI.B.2., shall comply with all terms and con-


ditions of this agreement.














If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable


notice period, shall advise the Consenting Parties of the total interest of the
parties approving such operation and its recommendation as
twenty-four (24)
to whether the Consenting Parties should proceed with the operation as proposed.
Each Consenting Party, within / hours


(exclusive of Saturday, Sunday and legal holidays) after receipt of such notice,
shall advise the proposing party of its desire to (a) limit par-


ticipation to such party’s interest as shown on Exhibit “A” or (b) carry its
proportionate part of Non-Consenting Parties’ interests, and


failure to advise the proposing party shall be deemed an election under (a). In
the event a drilling rig is on location, the time permitted for
                              twenty-four (24)
such a response shall not exceed a total of / hours (inclusive of Saturday,
Sunday and legal holidays). The proposing party,


 at its election, may withdraw such proposal if there is insufficient
participation and shall promptly notify all parties of such decision.














The entire cost and risk of conducting such operations shall be borne by the
Consenting Parties in the proportions they have


elected to bear same under the terms of the preceding paragraph. Consenting
Parties shall keep the leasehold estates involved in such


operations free and clear of all liens and encumbrances of every kind created by
or arising from the operations of the Consenting Parties.


If such an operation results in a dry hole, the Consenting Parties shall plug
and abandon the well and restore the surface location at their


sole cost, risk and expense. If any well drilled, reworked, deepened or plugged
back under the provisions of this Article results in a pro-


ducer of oil and/or gas in paying quantities, the Consenting Parties shall
complete and equip the well to produce at their sole cost and risk,








 
and the well shall then be turned over to Operator and shall be operated by it
at the expense and for the account of the Consenting Par-
 


ties. Upon commencement of operations for the drilling, reworking, deepening or
plugging back of any such well by Consenting Parties


in accordance with the provisions of this Article, each Non-Consenting Party
shall be deemed to have relinquished to Consenting Parties,


and the Consenting Parties shall own and be entitled to receive, in proportion
to their respective interests, all of such Non-Consenting

 
Party’s interest in the well and share of production therefrom until the
proceeds of the sale of such share, calculated at the well, or


market value thereof if such share is not sold, (after deducting production
taxes, excise taxes, royalty, overriding royalty and other in-


terests not excepted by Article III.D. payable out of or measured by the
production from such well accruing with respect to such interest


until it reverts) shall equal the total of the following:














(a)  100% of each such Non-Consenting Party’s share of the cost of any newly
acquired surface equipment beyond the wellhead


connections (including, but not limited to, stock tanks, separators, treaters,
pumping equipment and piping), plus 100% of each such


Non-Consenting Party’s share of the cost of operation of the well commencing
with first production and continuing until each such Non-


Consenting Party’s relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-


Consenting Party’s share of such costs and equipment will be that interest which
would have been chargeable to such Non-Consenting


Party had it participated in the well from the beginning of the operations; and


(b)                 % of that portion of the costs and expenses of drilling,
reworking, deepening, plugging back, testing and completing,


after deducting any cash contributions received under Article VIII.C., and  % of
that portion of the cost of newly acquired equip-


ment in the well (to and including the wellhead connections), which would have
been chargeable to such Non-Consenting Party if it had


participated therein.
An election not to participate in the drilling or the deepening of a well shall
be deemed an election not to participate in any re-


working or plugging back operation proposed in such a well, or portion thereof,
to which the initial Non-Consent election applied that is


conducted at any time prior to full recovery by the Consenting Parties of the
Non-Consenting Party’s recoupment account. Any such


reworking or plugging back operation conducted during the recoupment period
shall be deemed part of the cost of operation of said well


and there shall be added to the sums to be recouped by the Consenting Parties
one hundred percent (100%) of that portion of the costs of


the reworking or plugging back operation which would have been chargeable to
such Non-Consenting Party had it participated therein. If


such a reworking or plugging back operation is proposed during such recoupment
period, the provisions of this Article VI.B. shall be ap-


plicable as between said Consenting Parties in said well.
During the period of time Consenting Parties are entitled to receive
Non-Consenting Party’s share of production, or the


proceeds therefrom, Consenting Parties shall be responsible for the payment of
all production, severance, excise, gathering and other


taxes, and all royalty, overriding royalty and other burdens applicable to
Non-Consenting Party’s share of production not excepted by Ar-


ticle III.D.
In the case of any reworking, plugging back or deeper drilling operation, the
Consenting Parties shall be permitted to use, free


of cost, all casing, tubing and other equipment in the well, but the ownership
of all such equipment shall remain unchanged; and upon


abandonment of a well after such reworking, plugging back or deeper drilling,
the Consenting Parties shall account for all such equip-


ment to the owners thereof, with each party receiving its proportionate part in
kind or in value, less cost of salvage.


Within sixty (60) days after the completion of any operation under this Article,
the party conducting the operations for the


Consenting Parties shall furnish each Non-Consenting Party with an inventory of
the equipment in and connected to the well, and an


itemized statement of the cost of drilling, deepening, plugging back, testing,
completing, and equipping the well for production; or, at its


option, the operating party, in lieu of an itemized statement of such costs of
operation, may submit a detailed statement of monthly bill-


ings. Each month thereafter, during the time the Consenting Parties are being
reimbursed as provided above, the party conducting the


operations for the Consenting Parties shall furnish the Non-Consenting Parties
with an itemized statement of all costs and liabilities in-


curred in the operation of the well, together with a statement of the quantity
of oil and gas produced from it and the amount of proceeds


realized from the sale of the well’s working interest production during the
preceding month. In determining the quantity of oil and gas


produced during any month, Consenting Parties shall use industry accepted
methods such as, but not limited to, metering or periodic


well tests. Any amount realized from the sale or other disposition of equipment
newly acquired in connection with any such operation


which would have been owned by a Non-Consenting Party had it participated
therein shall be credited against the total unreturned costs


of the work done and of the equipment purchased in determining when the interest
of such Non-Consenting Party shall revert to it as


above provided; and if there is a credit balance, it shall be paid to such
Non-Consenting Party.








 
If and when the Consenting Parties recover from a Non-Consenting Party’s
relinquished interest the amounts provided for above,
 


the relinquished interests of such Non-Consenting Party shall automatically
revert to it, and, from and after such reversion, such Non-


Consenting Party shall own the same interest in such well, the material and
equipment in or pertaining thereto, and the production


therefrom as such Non-Consenting Party would have been entitled to had it
participated in the drilling, reworking, deepening or plugging


back of said well. Thereafter, such Non-Consenting Party shall be charged with
and shall pay its proportionate part of the further costs of


the operation of said well in accordance with the terms of this agreement and
the Accounting Procedure attached hereto.












Notwithstanding the provisions of this Article VI.B.2., it is agreed that
without the mutual consent of all parties, no wells shall


be completed in or produced from a source of supply from which a well located
elsewhere on the Contract Area is producing, unless such


well conforms to the then-existing well spacing pattern for such source of
supply.






























3. Stand-By Time:  When a well which has been drilled or deepened has reached
its authorized depth and all tests have been


completed, and the results thereof furnished to the parties, stand-by costs
incurred pending response to a party’s notice proposing a


reworking, deepening, plugging back or completing operation in such a well shall
be charged and borne as part of the drilling or deepen-


ing operation just completed. Stand-by costs subsequent to all parties
responding, or expiration of the response time permitted, whichever


first occurs, and prior to agreement as to the participating interests of all
Consenting Parties pursuant to the terms of the second gram-


matical paragraph of Article VI.B.2., shall be charged to and borne as part of
the proposed operation, but if the proposal is subsequently


withdrawn because of insufficient participation, such stand-by costs shall be
allocated between the Consenting Parties in the proportion


each Consenting Party’s interest as shown on Exhibit “A” bears to the total
interest as shown on Exhibit “A” of all Consenting Par-


ties.














4. Sidetracking:  Except as hereinafter provided, those provisions of this
agreement applicable to a “deepening” operation shall


also be applicable to any proposal to directionally control and intentionally
deviate a well from vertical so as to change the bottom hole


location (herein call “sidetracking”), unless done to straighten the hole or to
drill around junk in the hole or because of other


mechanical difficulties. Any party having the right to participate in a proposed
sidetracking operation that does not own an interest in the


affected well bore at the time of the notice shall, upon electing to
participate, tender to the well bore owners its proportionate share (equal


to its interest in the sidetracking operation) of the value of that portion of
the existing well bore to be utilized as follows:














(a)  If the proposal is for sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs incurred in


the initial drilling of the well down to the depth at which the sidetracking
operation is initiated.














(b)  If the proposal is for sidetracking a well which has previously produced,
reimbursement shall be on the basis of the well’s


salvable materials and equipment down to the depth at which the sidetracking
operation is initiated, determined in accordance with the


provisions of Exhibit “C”, less the estimated cost of salvaging and the
estimated cost of plugging and abandoning.














In the event that notice for a sidetracking operation is given while the
drilling rig to be utilized is on location, the response period
twenty-four (24)
shall be limited to / hours, exclusive of Saturday, Sunday and legal holidays;
provided, however, any party may request and
twenty-four (24)
receive up to eight (8) additional days after expiration of the / hours within
which to respond by paying for all stand-by time


incurred during such extended response period. If more than one party elects to
take such additional time to respond to the notice, stand


by costs shall be allocated between the parties taking additional time to
respond on a day-to-day basis in the proportion each electing par-


ty’s interest as shown on Exhibit “A” bears to the total interest as shown on
Exhibit “A” of all the electing parties. In all other in-


stances the response period to a proposal for sidetracking shall be limited to
thirty (30) days.














C.      TAKING PRODUCTION IN KIND:






Each party shall take in kind or separately dispose of its proportionate share
of all oil and gas produced from the Contract Area,


exclusive of production which may be used in development and producing
operations and in preparing and treating oil and gas for


marketing purposes and production unavoidably lost. Any extra expenditure
incurred in the taking in kind or separate disposition by any


party of its proportionate share of the production shall be borne by such party.
Any party taking its share of production in kind shall be






 


 
required to pay for only its proportionate share of such part of Operator’s
surface facilities which it uses.
Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from


the Contract Area, and, except as provided in Article VII.B., shall be entitled
to receive payment directly from the purchaser thereof for


its share of all production.






In the event any party shall fail to make the arrangements necessary to take in
kind or separately dispose of its proportionate share of


the oil produced from the Contract Area, Operator shall have the right, subject
to the revocation at will by the party owning it, but not


the obligation, to purchase such oil or sell it to others at any time and from
time to time, for the account of the non-taking party at the


best price obtainable in the area for such production. Any such purchase or sale
by Operator shall be subject always to the right of the


owner of the production to exercise at any time its right to take in kind, or
separately dispose of, its share of all oil not previously


delivered to a purchaser. Any purchase or sale by Operator of any other party’s
share of oil shall be only for such reasonable periods of


time as are consistent with the minimum needs of the industry under the
particular circumstances, but in no event for a period in excess


of one (1) year.


In the event one or more parties’ separate disposition of its share of the gas
causes split-stream deliveries to separate pipelines and/or


deliveries which on a day-to-day basis for any reason are not exactly equal to a
party’s respective proportionate share of total gas sales to


be allocated to it, the balancing or accounting between the respective accounts
of the parties shall be in accordance with any gas balancing


agreement between the parties hereto, whether such an agreement is attached as
Exhibit “E”, or is a separate agreement.






D.      Access to Contract Area and Information:






Each party shall have access to the Contract Area at all reasonable times, at
its sole cost and risk to inspect or observe operations,


and shall have access at reasonable times to information pertaining to the
development or operation thereof, including Operator’s books


and records relating thereto. Operator, upon request, shall furnish each of the
other parties with copies of all forms or reports filed with


governmental agencies, daily drilling reports, well logs, tank tables, daily
gauge and run tickets and reports of stock on hand at the first of


each month, and shall make available samples of any cores or cuttings taken from
any well drilled on the Contract Area. The cost of


gathering and furnishing information to Non-Operator, other than that specified
above, shall be charged to the Non-Operator that re-


quests the Information.






E.       Abandonment of Wells:






1. Abandonment of Dry Holes:  Except for any well drilled or deepened pursuant
to Article VI.B.2., any well which has been


drilled or deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be plugged and abandoned


without the consent of all parties. Should Operator, after diligent effort, be
unable to contact any party, or should any party fail to reply


within forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays)
after receipt of notice of the proposal to plug and abandon


such well, such party shall be deemed to have consented to the proposed
abandonment. All such wells shall be plugged and abandoned in


accordance with applicable regulations and at the cost, risk and expense of the
parties who participated in the cost of drilling or deepening


such well. Any party who objects to plugging and abandoning such well shall have
the right to take over the well and conduct further


operations in search of oil and/or gas subject to the provisions of Article
VI.B.






2. Abandonment of Wells that have Produced:  Except for any well in which a
Non-Consent operation has been conducted


hereunder for which the Consenting Parties have not been fully reimbursed as
herein provided, any well which has been completed as a


producer shall not be plugged and abandoned without the consent of all parties.
If all parties consent to such abandonment, the well shall


be plugged and abandoned in accordance with applicable regulations and at the
cost, risk and expense of all the parties hereto. If, within


thirty (30) days after receipt of notice of the proposed abandonment of any
well, all parties do not agree to the abandonment of such well,


those wishing to continue its operation from the interval(s) of the formation(s)
then open to production shall tender to each of the other


parties its proportionate share of the value of the well’s salvable material and
equipment, determined in accordance with the provisions of


Exhibit “C”, less the estimated cost of salvaging and the estimated cost of
plugging and abandoning. Each abandoning party shall assign


the non-abandoning parties, without warranty, express or implied, as to title or
as to quantity, or fitness for use of the equipment and


material, all of its interest in the well and related equipment, together with
its interest in the leasehold estate as to, but only as to, the in-


terval or intervals of the formation or formations then open to production. If
the interest of the abandoning party is or includes an oil and


gas interest, such party shall execute and deliver to the non-abandoning party
or parties an oil and gas lease, limited to the interval or in-


tervals of the formation or formations then open to production, for a term of
one (1) year and so long thereafter as oil and/or gas is pro-


duced from the interval or intervals of the formation or formations covered
thereby, such lease to be on the form attached as Exhibit










 


 
required to pay for only its proportionate share of such part of Operator’s
surface facilities which it uses.






Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from


the Contract Area, and, except as provided in Article VII.B., shall be entitled
to receive payment directly from the purchaser thereof for


its share of all production.






In the event any party shall fail to make the arrangements necessary to take in
kind or separately dispose of its proportionate share of


the oil and gas produced from the Contract Area, Operator shall have the right,
subject to the revocation at will by the party owning it,


but not the obligation, to purchase such oil and gas or sell it to others at any
time and from time to time, for the account of the non-


taking party at the best price obtainable in the area for such production. Any
such purchase or sale by Operator shall be subject always to


the right of the owner of the production to exercise at any time its right to
take in kind, or separately dispose of, its share of all oil and gas


not previously delivered to a purchaser. Any purchase or sale by Operator of any
other party’s share of oil and gas shall be only for such


reasonable periods of time as are consistent with the minimum needs of the
industry under the particular circumstances, but in no event


for a period in excess of one (1) year. Notwithstanding the foregoing, Operator
shall not make a sale, including one into interstate com-


merce, of any other party’s share of gas production without first giving such
other party thirty (30) days notice of such intended sale.






D.      Access to Contract Area and Information:






Each party shall have access to the Contract Area at all reasonable times, at
its sole cost and risk to inspect or observe operations,


and shall have access at reasonable times to information pertaining to the
development or operation thereof, including Operator’s books


and records relating thereto. Operator, upon request, shall furnish each of the
other parties with copies of all forms or reports filed with


governmental agencies, daily drilling reports, well logs, tank tables, daily
gauge and run tickets and reports of stock on hand at the first of


each month, and shall make available samples of any cores or cuttings taken from
any well drilled on the Contract Area. The cost of


gathering and furnishing information to Non-Operator, other than that specified
above, shall be charged to the Non-Operator that re-


quests the Information.






E.       Abandonment of Wells:






1. Abandonment of Dry Holes:  Except for any well drilled or deepened pursuant
to Article VI.B.2., any well which has been


drilled or deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be plugged and abandoned


without the consent of all parties. Should Operator, after diligent effort, be
unable to contact any party, or should any party fail to reply
twenty-four (24)
within / hours (exclusive of Saturday, Sunday and legal holidays) after receipt
of notice of the proposal to plug and abandon


such well, such party shall be deemed to have consented to the proposed
abandonment. All such wells shall be plugged and abandoned in


accordance with applicable regulations and at the cost, risk and expense of the
parties who participated in the cost of drilling or deepening


such well. Any party who objects to plugging and abandoning such well shall have
the right to take over the well and conduct further


operations in search of oil and/or gas subject to the provisions of Article
VI.B.






2. Abandonment of Wells that have Produced:  Except for any well in which a
Non-Consent operation has been conducted


hereunder for which the Consenting Parties have not been fully reimbursed as
herein provided, any well which has been completed as a


producer shall not be plugged and abandoned without the consent of all parties.
If all parties consent to such abandonment, the well shall


be plugged and abandoned in accordance with applicable regulations and at the
cost, risk and expense of all the parties hereto. If, within


thirty (30) days after receipt of notice of the proposed abandonment of any
well, all parties do not agree to the abandonment of such well,


those wishing to continue its operation from the interval(s) of the formation(s)
then open to production shall tender to each of the other


parties its proportionate share of the value of the well’s salvable material and
equipment, determined in accordance with the provisions of


Exhibit “C”, less the estimated cost of salvaging and the estimated cost of
plugging and abandoning. Each abandoning party shall assign


the non-abandoning parties, without warranty, express or implied, as to title or
as to quantity, or fitness for use of the equipment and


material, all of its interest in the well and related equipment, together with
its interest in the leasehold estate as to, but only as to, the in-


terval or intervals of the formation or formations then open to production. If
the interest of the abandoning party is or includes an oil and


gas interest, such party shall execute and deliver to the non-abandoning party
or parties an oil and gas lease, limited to the interval or in-


tervals of the formation or formations then open to production, for a term of
one (1) year and so long thereafter as oil and/or gas is pro-


duced from the interval or intervals of the formation or formations covered
thereby, such lease to be on the form attached as Exhibit








 


 
“B”. The assignments or leases so limited shall encompass the “drilling unit”
upon which the well is located. The payments by, and the
 


assignments or leases to, the assignees shall be in a ratio based upon the
relationship of their respective percentage of participation in the


Contract Area to the aggregate of the percentages of participation in the
Contract Area of all assignees. There shall be no readjustment of


interests in the remaining portion of the Contract Area.






Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from


the well in the interval or intervals then open other than the royalties
retained in any lease made under the terms of this Article. Upon re-


quest, Operator shall continue to operate the assigned well for the account of
the non-abandoning parties at the rates and charges con-


templated by this agreement, plus any additional cost and charges which may
arise as the result of the separate ownership of the assigned


well. Upon proposed abandonment of the producing interval(s) assigned or leased,
the assignor or lessor shall then have the option to


repurchase its prior interest in the well (using the same valuation formula) and
participate in further operations therein subject to the pro-


visions hereof.






3. Abandonment of Non-Consent Operations:  The provisions of Article VI.E.1. or
VI.E.2 above shall be applicable as between


Consenting Parties in the event of the proposed abandonment of any well excepted
from said Articles; provided, however, no well shall be


permanently plugged and abandoned unless and until all parties having the right
to conduct further operations therein have been notified


of the proposed abandonment and afforded the opportunity to elect to take over
the well in accordance with the provisions of this Article


VI.E.






ARTICLE VII.


EXPENDITURES AND LIABILITY OF PARTIES






A.      Liability of Parties:






The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and


shall be liable only for its proportionate share of the costs of developing and
operating the Contract Area. Accordingly, the liens granted


among the parties in Article VII.B. are given to secure only the debts of each
severally. It is not the intention of the parties to create, nor


shall this agreement be construed as creating, a mining or other partnership or
association, or to render the parties liable as partners.






B.      Liens and Payment Defaults:






Each Non-Operator grants to Operator a lien upon its oil and gas rights in the
Contract Area, and a security interest in its share


of oil and/or gas when extracted and its interest in all equipment, to secure
payment of its share of expense, together with interest thereon


at the rate provided in Exhibit “C”. To the extent that Operator has a security
interest under the Uniform Commercial Code of the


state, Operator shall be entitled to exercise the rights and remedies of a
secured party under the Code. The bringing of a suit and the ob-


taining of judgment by Operator for the secured indebtedness shall not be deemed
an election of remedies or otherwise affect the lien


rights or security interest as security for the payment thereof. In addition,
upon default by any Non-Operator in the payment of its share


of expense, Operator shall have the right, without prejudice to other rights or
remedies, to collect from the purchaser the proceeds from


the sale of such Non-Operator’s share of oil and/or gas until the amount owed by
such Non-Operator, plus interest, has been paid. Each


purchaser shall be entitled to rely upon Operator’s written statement concerning
the amount of any default. Operator grants a like lien


and security interest to the Non-Operators to secure payment of Operator’s
proportionate share of expense.






If any party fails or is unable to pay its share of expense within sixty (60)
days after rendition of a statement therefor by


Operator, the non-defaulting parties, including Operator, shall, upon request by
Operator, pay the unpaid amount in the proportion that


the interest of each such party bears to the interest of all such parties. Each
party so paying its share of the unpaid amount shall, to obtain


reimbursement thereof, be subrogated to the security rights described in the
foregoing paragraph.






C.      Payments and Accounting:






Except as herein otherwise specifically provided, Operator shall promptly pay
and discharge expenses incurred in the development


and operation of the Contract Area pursuant to this agreement and shall charge
each of the parties hereto with their respective propor-


tionate shares upon the expense basis provided in Exhibit “C”. Operator shall
keep an accurate record of the joint account hereunder,


 showing expenses incurred and charges and credits made and received.






Operator, at its election, shall have the right from time to time to demand and
receive from the other parties payment in advance


of their respective shares of the estimated amount of the expense to be incurred
in operations hereunder during the next succeeding


month, which right may be exercised only by submission to each such party of an
itemized statement of such estimated expense, together


with an invoice for its share thereof. Each such statement and invoice for the
payment in advance of estimated expense shall be submitted


on or before the 20th day of the next preceding month. Each party shall pay to
Operator its proportionate share of such estimate within


fifteen (15) days after such estimate and invoice is received. If any party
fails to pay its share of said estimate within said time, the amount


due shall bear interest as provided in Exhibit “C” until paid. Proper adjustment
shall be made monthly between advances and actual ex-


pense to the end that each party shall bear and pay its proportionate share of
actual expenses incurred, and no more.






D.      Limitation of Expenditures:






1. Drill or Deepen:  Without the consent of all parties, no well shall be
drilled or deepened, except any well drilled or deepened


pursuant to the provisions of Article VI.B.2. of this agreement. Consent to the
drilling or deepening shall include:








 


 
o      Option No. 1:  All necessary expenditures for the drilling or deepening,
testing, completing and equipping of the well, including
 


 
necessary tankage and/or surface facilities.






þ      Option No. 2:  All necessary expenditures for the drilling or deepening
and testing of the well. When such well has reached its


authorized depth, and all tests have been completed, and the results thereof
furnished to the parties, Operator shall give immediate notice
 twenty-four (24)
to the Non-Operators who have the right to participate in the completion costs.
The parties receiving such notice shall have /


hours (exclusive of Saturday, Sunday and legal holidays) in which to elect to
participate in the setting of casing and the completion at-


tempt. Such election, when made, shall include consent to all necessary
expenditures for the completing and equipping of such well, in-


cluding necessary tankage and/or surface facilities. Failure of any party
receiving such notice to reply within the period above fixed shall


constitute an election by that party not to participate in the cost of the
completion attempt. If one or more, but less than all of the parties,


elect to set pipe and to attempt a completion, the provisions of Article VI.B.2.
hereof (the phrase “reworking, deepening or plugging


back” as contained in Article VI.B.2. shall be deemed to include “completing”)
shall apply to the operations thereafter conducted by less


than all parties.






2. Rework or Plug Back:  Without the consent of all parties, no well shall be
reworked or plugged back except a well reworked or


plugged back pursuant to the provisions of Article VI.B.2. of this agreement.
Consent to the reworking or plugging back of a well shall


include all necessary expenditures in conducting such operations and completing
and equipping of said well, including necessary tankage


and/or surface facilities.






3. Other Operations:  Without the consent of all parties, Operator shall not
undertake any single project reasonably estimated


to require an expenditure in excess
of                                                      Fifty
thousand                                          Dollars ($$50,000 )


except in connection with a well, the drilling, reworking, deepening,
completing, recompleting, or plugging back of which has been


previously authorized by or pursuant to this agreement; provided, however, that,
in case of explosion, fire, flood or other sudden


emergency, whether of the same or different nature, Operator may take such steps
and incur such expenses as in its opinion are required


to deal with the emergency to safeguard life and property but Operator, as
promptly as possible, shall report the emergency to the other


parties. If Operator prepares an authority for expenditure (AFE) for its own
use, Operator shall furnish any Non-Operator so requesting


an information copy thereof for any single project costing in excess of
Twenty-five thousand


Dollars ($                                                25,000) but less than
the amount first set forth above in this paragraph.






E.      Rentals, Shut-in Well Payments and Minimum Royalties:




 Operator
Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by / . In the event two or more parties own
and have con-


tributed interests in the same lease to this agreement, such parties may
designate one of such parties to make said payments for and on


behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of


failure to make proper payment of any rental, shut-in well payment or minimum
royalty through mistake or oversight where such pay-


ment is required to continue the lease in force, any loss which results from
such non-payment shall be borne in accordance with the pro-


visions of Article IV.B.2.






Operator shall notify Non-Operator of the anticipated completion of a shut-in
gas well, or the shutting in or return to production


of a producing gas well, at least five (5) days (excluding Saturday, Sunday and
legal holidays), or at the earliest opportunity permitted by


circumstances, prior to taking such action, but assumes no liability for failure
to do so. In the event of failure by Operator to so notify


Non-Operator, the loss of any lease contributed hereto by Non-Operator for
failure to make timely payments of any shut-in well payment


shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.






F.      Taxes:






Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property


subject to this agreement which by law should be rendered for such taxes, and it
shall pay all such taxes assessed thereon before they


become delinquent. Prior to the rendition date, each Non-Operator shall furnish
Operator information as to burdens (to include, but not


be limited to, royalties, overriding royalties and production payments) on
leases and oil and gas interests contributed by such Non-


Operator. If the assessed valuation of any leasehold estate is reduced by reason
of its being subject to outstanding excess royalties, over-


riding royalties or production payments, the reduction in ad valorem taxes
resulting therefrom shall inure to the benefit of the owner or


owners of such leasehold estate, and Operator shall adjust the charge to such
owner or owners so as to reflect the benefit of such reduc-


tion. If the ad valorem taxes are based in whole or in part upon separate
valuations of each party’s working interest, then notwithstanding


anything to the contrary herein, charges to the joint account shall be made and
paid by the parties hereto in accordance with the tax


value generated by each party’s working interest. Operator shall bill the other
parties for their proportionate shares of all tax payments in


the manner provided in Exhibit “C”.






If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner


prescribed by law, and prosecute the protest to a final determination, unless
all parties agree to abandon the protest prior to final deter-


mination. During the pendency of administrative or judicial proceedings,
Operator may elect to pay, under protest, all such taxes and any


interest and penalty. When any such protested assessment shall have been finally
determined, Operator shall pay the tax for the joint ac-


count, together with any interest and penalty accrued, and the total cost shall
then be assessed against the parties, and be paid by them, as


provided in Exhibit “C”.






Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect


to the production or handling of such party’s share of oil and/or gas produced
under the terms of this agreement.










 
G.      Insurance:






At all times while operations are conducted hereunder, Operator shall comply
with the workmen’s compensation law of


the state where the operations are being conducted; provided, however, that
Operator may be a self-insurer for liability under said com-


pensation laws in which event the only charge that shall be made to the joint
account shall be as provided in Exhibit “C”. Operator shall


also carry or provide insurance for the benefit of the joint account of the
parties as outlined in Exhibit “D”, attached to and made a part


hereof. Operator shall require all contractors engaged in work on or for the
Contract Area to comply with the workmen’s compensation


law of the state where the operations are being conducted and to maintain such
other insurance as Operator may require.






In the event automobile public liability insurance is specified in said Exhibit
“D”, or subsequently receives the approval of the


parties, no direct charge shall be made by Operator for premiums paid for such
insurance for Operator’s automotive equipment.






ARTICLE VIII.


ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST






A.      Surrender of Leases:






The leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole


or in part unless all parties consent thereto.






However, should any party desire to surrender its interest in any lease or in
any portion thereof, and the other parties do not


agree or consent thereto, the party desiring to surrender shall assign, without
express or implied warranty of title, all of its interest in


such lease, or portion thereof, and any well, material and equipment which may
be located thereon and any rights in production


thereafter secured, to the parties not consenting to such surrender. If the
interest of the assigning party is or includes an oil and gas in-


terest, the assigning party shall execute and deliver to the party or parties
not consenting to such surrender an oil and gas lease covering


such oil and gas interest for a term of one (1) year and so long thereafter as
oil and/or gas is produced from the land covered thereby, such


lease to be on the form attached hereto as Exhibit “B”. Upon such assignment or
lease, the assigning party shall be relieved from all


obligations thereafter accruing, but not theretofore accrued, with respect to
the interest assigned or leased and the operation of any well


attributable thereto, and the assigning party shall have no further interest in
the assigned or leased premises and its equipment and pro-


duction other than the royalties retained in any lease made under the terms of
this Article. The party assignee or lessee shall pay to the


party assignor or lessor the reasonable salvage value of the latter’s interest
in any wells and equipment attributable to the assigned or leas-


ed acreage. The value of all material shall be determined in accordance with the
provisions of Exhibit “C”, less the estimated cost of


salvaging and the estimated cost of plugging and abandoning. If the assignment
or lease is in favor of more than one party, the interest


shall be shared by such parties in the proportions that the interest of each
bears to the total interest of all such parties.






Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor’s, lessor’s or surrendering


party’s interest as it was immediately before the assignment, lease or surrender
in the balance of the Contract Area; and the acreage


assigned, leased or surrendered, and subsequent operations thereon, shall not
thereafter be subject to the terms and provisions of this


agreement.






B.      Renewal or Extension of Leases:






If any party secures a renewal of any oil and gas lease subject to this
agreement, all other parties shall be notified promptly, and


shall have the right for a period of thirty (30) days following receipt of such
notice in which to elect to participate in the ownership of the


renewal lease, insofar as such lease affects lands within the Contract Area, by
paying to the party who acquired it their several proper pro-


portionate shares of the acquisition cost allocated to that part of such lease
within the Contract Area, which shall be in proportion to the


interests held at that time by the parties in the Contract Area.






If some, but less than all, of the parties elect to participate in the purchase
of a renewal lease, it shall be owned by the parties


who elect to participate therein, in a ratio based upon the relationship of
their respective percentage of participation in the Contract Area


to the aggregate of the percentages of participation in the Contract Area of all
parties participating in the purchase of such renewal lease.


 Any renewal lease in which less than all parties elect to participate shall not
be subject to this agreement.






Each party who participates in the purchase of a renewal lease shall be given an
assignment of its proportionate interest therein


by the acquiring party.






The provisions of this Article shall apply to renewal leases whether they are
for the entire interest covered by the expiring lease


or cover only a portion of its area or an interest therein. Any renewal lease
taken before the expiration of its predecessor lease, or taken or


contracted for within six (6) months after the expiration of the existing lease
shall be subject to this provision; but any lease taken or con-


tracted for more than six (6) months after the expiration of an existing lease
shall not be deemed a renewal lease and shall not be subject to


the provisions of this agreement.






The provisions in this Article shall also be applicable to extensions of oil and
gas leases.






C.      Acreage or Cash Contributions:






While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other


operation on the Contract Area, such contribution shall be paid to the party who
conducted the drilling or other operation and shall be


applied by it against the cost of such drilling or other operation. If the
contribution be in the form of acreage, the party to whom the con-


tribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the Drilling Parties in the proportions






 


 
said Drilling Parties shared the cost of drilling the well. Such acreage shall
become a separate Contract Area and, to the extent possible, be
 


governed by provisions identical to this agreement. Each party shall promptly
notify all other parties of any acreage or cash contributions


it may obtain in support of any well or any other operation on the Contract
Area. The above provisions shall also be applicable to op-


tional rights to earn acreage outside the Contract Area which are in support of
a well drilled inside the Contract Area.






If any party contracts for any consideration relating to disposition of such
party’s share of substances produced hereunder, such


consideration shall not be deemed a contribution as contemplated in this Article
VIII.C.






D.      Maintenance of Uniform Interests:






Every such sale, encumbrance, transfer or other disposition made by any party
shall be made expressly subject to this agreement


and shall be made without prejudice to the right of the other parties.






If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may


require such co-owners to appoint a single trustee or agent with full authority
to receive notices, approve expenditures, receive billings for


and approve and pay such party’s share of the joint expenses, and to deal
generally with, and with power to bind, the co-owners of such


party’s interest within the scope of the operations embraced in this agreement;
however, all such co-owners shall have the right to enter


into and execute all contracts or agreements for the disposition of their
respective shares of the oil and gas produced from the Contract


Area and they shall have the right to receive, separately, payment of the sale
proceeds thereof.






E.      Waiver of Rights to Partition:






If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an


undivided interest in the Contract Area waives any and all rights it may have to
partition and have set aside to it in severalty its undivided


interest therein.






F.      Preferential Right to Purchase:














ARTICLE IX.


INTERNAL REVENUE CODE ELECTION






This agreement is not intended to create, and shall not be construed to create,
a relationship of partnership or an association


for profit between or among the parties hereto. Notwithstanding any provision
herein that the rights and liabilities hereunder are several


and not joint or collective, or that this agreement and operations hereunder
shall not constitute a partnership, if, for federal income tax


purposes, this agreement and the operations hereunder are regarded as a
partnership, each party hereby affected elects to be excluded
 1986
from the application of all of the provisions of Subchapter “K”, Chapter 1,
Subtitle “A”, of the Internal Revenue Code of /, as per-


mitted and authorized by Section 761 of the Code and the regulations promulgated
thereunder. Operator is authorized and directed to ex-


ecute on behalf of each party hereby affected such evidence of this election as
may be required by the Secretary of the Treasury of the


United States or the Federal Internal Revenue Service, including specifically,
but not by way of limitation, all of the returns, statements,
Treasury
and the data required by / Regulations 1.761. Should there be any requirement
that each party hereby affected give further


evidence of this election, each such party shall execute such documents and
furnish such other evidence as may be required by the


Federal Internal Revenue Service or as may be necessary to evidence this
election. No such party shall give any notices or take any other


action inconsistent with the election made hereby. If any present or future
income tax laws of the state or states in which the Contract


Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter “K”, Chapter 1,
1986
Subtitle “A”, of the Internal Revenue Code of /, under which an election similar
to that provided by Section 761 of the Code is per-


mitted, each party hereby affected shall make such election as may be permitted
or required by such laws. In making the foregoing elec-


tion, each such party states that the income derived by such party from
operations hereunder can be adequately determined without the


computation of partnership taxable income.














 
ARTICLE X.


CLAIMS AND LAWSUITS






Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure


does not
exceed                                                        Twenty-five
thousand    Dollars


($25,000  ) and if the payment is in complete settlement of such claim or suit.
If the amount required for settlement ex-


ceeds the above amount, the parties hereto shall assume and take over the
further handling of the claim or suit, unless such authority is


delegated to Operator. All costs and expenses of handling, settling, or
otherwise discharging such claim or suit shall be at the joint ex-


pense of the parties participating in the operation from which the claim or suit
arises. If a claim is made against any party or if any party is


sued on account of any matter arising from operations hereunder over which such
individual has no control because of the rights given


Operator by this agreement, such party shall immediately notify all other
parties, and the claim or suit shall be treated as any other claim


or suit involving operations hereunder.






ARTICLE XI.


FORCE MAJEURE






If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than


the obligation to make money payments, that party shall give to all other
parties prompt written notice of the force majeure with


reasonably full particulars concerning it; thereupon, the obligations of the
party giving the notice, so far as they are affected by the force


majeure, shall be suspending during, but no longer than, the continuance of the
force majeure. The affected party shall use all reasonable


diligence to remove the force majeure situation as quickly as practicable.






The requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes,


 lockouts, or other labor difficulty by the party involved, contrary to its
wishes; how all such difficulties shall be handled shall be entirely


within the discretion of the party concerned.






The term “force majeure”, as here employed, shall mean an act of God, strike,
lockout, or other industrial disturbance, act of


the public enemy, war, blockade, public riot, lightning, fire, storm, flood,
explosion, governmental action, governmental delay, restraint


or inaction, unavailability of equipment, and any other cause, whether of the
kind specifically enumerated above or otherwise, which is


not reasonably within the control of the party claiming suspension.






ARTICLE XII.


NOTICES






All notices authorized or required between the parties and required by any of
the provisions of this agreement, unless otherwise


specifically provided, shall be given in writing by mail or telegram, postage or
charges prepaid, or by telex or telecopier and addressed to


the parties to whom the notice is given at the addresses listed on Exhibit “A”.
The originating notice given under any provision hereof


shall be deemed given only when received by the party to whom such notice is
directed, and the time for such party to give any notice in


response thereto shall run from the date the originating notice is received. The
second or any responsive notice shall be deemed given


when deposited in the mail or with the telegraph company, with postage or
charges prepaid, or sent by telex or telecopier. Each party


shall have the right to change its address at any time, and from time to time,
by giving written notice thereof to all other parties.




ARTICLE XIII.


TERM OF AGREEMENT






This agreement shall remain in full force and effect as to the oil and gas
leases and/or oil and gas interests subject hereto for the


period of time selected below; provided, however, no party hereto shall ever be
construed as having any right, title or interest in or to any


lease or oil and gas interest contributed by any other party beyond the term of
this agreement.






þ      Option No. 1: So long as any of the oil and gas leases subject to this
agreement remain or are continued in force as to any part


of the Contract Area, whether by production, extension, renewal, or otherwise.






o      Option No. 2: In the event the well described in Article VI.A., or any
subsequent well drilled under any provision of this


agreement, results in production of oil and/or gas in paying quantities, this
agreement shall continue in force so long as any such well or


wells produce, or are capable of production, and for an additional period of 
days from cessation of all production; provided,


however, if, prior to the expiration of such additional period, one or more of
the parties hereto are engaged in drilling, reworking, deepen-


ing, plugging back, testing or attempting to complete a well or wells hereunder,
this agreement shall continue in force until such opera-


tions have been completed and if production results therefrom, this agreement
shall continue in force as provided herein. In the event the


well described in Article VI.A., or any subsequent well drilled hereunder,
results in a dry hole, and no other well is producing, or capable


of producing oil and/or gas from the Contract Area, this agreement shall
terminate unless drilling, deepening, plugging back or rework-


ing operations are commenced
within                                                                                                 
days from the date of abandonment of said well.






It is agreed, however, that the termination of this agreement shall not relieve
any party hereto from any liability which has


accrued or attached prior to the date of such termination.








 
ARTICLE XIV.


COMPLIANCE WITH LAWS AND REGULATIONS






A.      Laws, Regulations and Orders:






This agreement shall be subject to the conservation laws of the state in which
the Contract Area is located, to the valid rules,


regulations, and orders of any duly constituted regulatory body of said state;
and to all other applicable federal, state, and local laws, or-


dinances, rules, regulations, and orders.






B.      Governing Law:






This agreement and all matters pertaining hereto, including, but not limited to,
matters of performance, non-performance, breach,


remedies, procedures, rights, duties, and interpretation or construction, shall
be governed and determined by the law of the state in which


the Contract Area is located. If the Contract Area is in two or more states, the
law of the state ofTexas


shall govern.






C.      Regulatory Agencies:






Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights,


privileges, or obligations which Non-Operators may have under federal or state
laws or under rules, regulations or orders promulgated


under such laws in reference to oil, gas and mineral operations, including the
location, operation, or production of wells, on tracts offset-


ting or adjacent to the Contract Area.






With respect to operations hereunder, Non-Operators agree to release Operator
from any and all losses, damages, injuries, claims


and causes of action arising out of, incident to or resulting directly or
indirectly from Operator’s interpretation or application of rules,


rulings, regulations or orders of the Department of Energy or predecessor or
successor agencies to the extent such interpretation or ap-


plication was made in good faith. Each Non-Operator further agrees to reimburse
Operator for any amounts applicable to such Non-


Operator’s share of production that Operator may be required to refund, rebate
or pay as a result of such an incorrect interpretation or


application, together with interest and penalties thereon owing by Operator as a
result of such incorrect interpretation or application.






Non-Operators authorize Operator to prepare and submit such documents as may be
required to be submitted to the purchaser


of any crude oil sold hereunder or to any other person or entity pursuant to the
requirements of the “Crude Oil Windfall Profit Tax Act


of 1980”, as same may be amended from time to time (“Act”), and any valid
regulations or rules which may be issued by the Treasury


Department from time to time pursuant to said Act. Each party hereto agrees to
furnish any and all certifications or other information


which is required to be furnished by said Act in a timely manner and in
sufficient detail to permit compliance with said Act.






ARTICLE XV.


OTHER PROVISIONS


















A.Priority of Operations


If at any time there is more than one operation proposed in connection with any
well subject to this Operating Agreement, then unless all participating parties
agree on the sequence of such operations, such proposals shall be considered and
disposed of in the following order of priority:
(a)Proposals to do additional testing, coring or logging;
(b)Proposals to attempt to a completion in the objective zone;
(c)Proposals to rework;
(d)Proposals to plug back and attempt completions in ascending order;
(e)Proposals to deepen the well;
(f)Proposals to sidetrack the well;
(g)Proposals to plug and abandon the well.


B.Subsequently Created Interest (Article III. B.)


Notwithstanding the provisions of this agreement to the contrary, if any party
hereto shall create an overriding royalty, production payment, net proceeds
interest, or other similar interest, which pursuant to the terms of the
Participation Agreement to which this Operating Agreement is attached is not a
joint obligation of the parties thereto, (any such interest shall hereafter be
referred to as a "Subsequently Created Interest), such Subsequently Created
Interest shall be specifically subject to all of the terms and provisions of
this Agreement, as follows:


(1)If non-consent operations are conducted pursuant to any provision of this
agreement, and the party conducting such operations becomes entitled to receive
the production attributable to the interest out of which the Subsequently
Created Interest is derived, such party shall receive same free and clear of
such Subsequently Created Interest.  The party creating same shall bear and pay
all such Subsequently Created Interests and shall indemnify and hold the other
parties hereto free and harmless from any and all liability resulting therefrom.


(2)If the owner of the interest from which a Subsequently Created Interest is
derived fails to pay, when due, its share of expenses chargeable hereunder, the
lien granted the other parties hereto under the provisions of Article VII.B or
under the appropriate state statutes shall cover and affect the Subsequently
Created Interest and the rights of the parties shall be the same as if the
Subsequently Created Interest had not been created.


(3)If the owner of the interest from which a Subsequently Created Interest is
derived (i) elects to abandon a well under the provisions of Article VI.E
hereof, (ii) elects to surrender a lease (or portion thereof) under the
provisions of Article VIII.A hereof, or (iii) elects not to pay rentals
attributable to its interest in any lease and thereby is required to assign the
lease or that portion or interest therein for which it elects not to pay rentals
to those parties paying such rental, any assignment resulting from such election
shall be free and clear of the Subsequently Created Interest.


(4)The owner creating such interest shall indemnify and hold the other parties
hereto harmless from any claim or cause of action by the owner of the
Subsequently Created Interest.




C.Obligatory Well(s)


Notwithstanding anything contained in this Operating Agreement to the contrary,
if, during the term of this Operating Agreement, a proposal is made for the
drilling, deepening, reworking, plugging back, sidetracking or recompleting of a
well or wells or any other operation proposed or required within three months of
the expiration of any right and/or interests subject to this Operating Agreement
in order to (1) continue a lease or leases in force and effect, or (2) earn an
interest in and to oil and/or gas and other minerals which may be owned by any
third party or preserve any rights to such interest which, failing such
operations, would revert to a third party, or (3) comply with an order issued by
a regulatory body having jurisdiction over the premises, failing which certain
rights would terminate within such period (hereinafter referred to as
"Obligatory Operation"), the following shall apply:


Should less than all the parties hereto elect to participate and pay their
proportionate part of the costs to be incurred in such Obligatory Operation as
elsewhere herein provided, any party(s) desiring to participate shall have the
right to do so in the manner provided elsewhere herein, at their sole cost, risk
and expense.


Promptly following the conclusion of an Obligatory Operation, each party not
participating in said Obligatory Operation shall deliver to the party or parties
participating in said Obligatory Operation an assignment of all of the right,
title and interest of said non-participating party in that portion of the leases
and/or other rights and interest which are maintained, perpetuated or earned as
a result of said Obligatory Operation. The right, title and interest assigned
and conveyed shall be shared by the participating parties in the proportion that
the interest of each bears to the total interest of all of the participating
parties. Such assignment shall be executed and delivered within thirty (30) days
of the conclusion of such Obligatory Operation by each party not electing to
participate and shall be in a form acceptable to the participating party or
parties, free and clear of any overriding royalty interest, production payments,
mortgages, liens or other encumbrances placed thereupon or arising out of the
assigning party's ownership and operations subsequent to the date of this
Operating Agreement, with the exception of the lessors royalties and any burdens
created by the Participation Agreement and/or arising under the leases listed on
Exhibit “A”, but otherwise without warranty of title, either express or implied.
The leases, rights and interests in which an interest is assigned pursuant to
the terms hereof shall no longer be subject to this Operating Agreement, but
said leases, rights and interests shall be solely subject to a separate
operating agreement which accurately reflects the interests of the party or
parties in the Obligatory Operation, and which is otherwise identical to this
Operating Agreement. It is agreed that the written notice and/or AFE's covering
Obligatory Operations to be sent to the parties for their election to
participate therein as provided in Article VI.B. I will be clearly marked or
identified as a proposal for an Obligatory Operation as herein defined.




D.Disbursements of Royalties:


If a purchaser of any oil, gas or other hydrocarbons produced from the Contract
Area declines to make disbursement of all royalties, overriding royalties and
other payments out of, or with respect to production which are payable on the
Contract Area, Operator will, if any Non -Operator so desires, make such
disbursements on behalf of said Non-¬Operator at his direction, provided,
Non-Operator shall execute such documents as may be necessary in the opinion of
Operator to enable Operator to receive all payment for oil, gas or other
hydrocarbons directly from said purchaser. In that event, Operator will use its
best efforts to make disbursements correctly but will be liable for incorrect
disbursements only in the event of gross negligence or willful misconduct.




E.Taxes (Article VII. F.):


During any time or times that a Non-Operator is exercising the right to take in
kind or separately dispose of its proportionate share of production, the
Non-Operator must pay or arrange for the payment of all production, severance,
gathering, sales or similar taxes imposed upon such party’s share. During any
time or times that Operator is purchasing or selling Non-Operator’s
proportionate part of the production, Operator must pay or arrange for the
payment for all such production, severance, gathering, sales or similar taxes
imposed upon such party’s share.
















F.Operator’s Right to Net Out Revenues.


In addition to the remedies provided in Article VII.D., upon default by any
Non-Operator, Operator shall have the right to receive from all purchasers of
production the proceeds attributable to the interests of said defaulting
Non-Operator(s), and said Non-Operator(s) hereby agree(s) to so authorize and
direct the purchasers of production to make direct payment to Operator of their
respective shares of all proceeds from the sale of production. Operator is
authorized to deduct each month from the proceeds so received from the
purchasers of production all operating costs and charges assessable to said
defaulting Non-Operator(s) permitted under this Agreement, and remit to the
Non-Operator(s) their respective net shares of the said proceeds.




G.Abandonment of Wells.


Notwithstanding the provisions of Article VI.E., if a party or parties who did
not agree to the abandonment of a well under Article VI.E. shall fail to (i)
take over such well, (ii) conduct further operations thereon, and (iii) make the
tender required under Article VI.E.2., if applicable, within sixty (60) days
after expiration of the notice of thirty (30) days, or as promptly as possible
after the expiration of the forty-eight (48) hour period when a drilling rig is
on location, as the case may be, the Operator may proceed to plug and abandon
such a well in accordance with Article VI.E. at the cost, risk and expense of
all parties owning an interest in such well.






 
ARTICLE XVI.


MISCELLANEOUS






This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, devisees,


legal representatives, successors and assigns.






This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.




              23rd                                          September                                                 2008
IN WITNESS WHEREOF, this agreement shall be effective as of
/                                                                                                               day
of /                  , (year) / .












O P E R A T O R










BLACK OAK RESOURCES OPERATING, INC.
/








Name:  Michael E. Black


Title:    President
/












N O N - O P E R A T O R S


















LEGACY RESERVES OPERATING LP








Name:  Cary D. Brown


Title:    Chairman and Chief Executive Officer








BLACK OAK RESOURCES, LLC






Name:  Michael E. Black


Title:     President




 